Exhibit 10.1

 

Published CUSIP Number: 855031AE0

 

 

CREDIT AGREEMENT

 

 

dated as of November 4, 2010

 

 

STAPLES, INC.,

as the Borrower,

 

 

THE LENDERS NAMED HEREIN,

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

 

BARCLAYS CAPITAL and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

with

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS CAPITAL and

HSBC SECURITIES (USA) INC.

Having Acted as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

 

 

 

 

§1.1.

Definitions

 

1

 

§1.2.

Rules of Interpretation

 

22

 

§1.3.

Exchange Rates; Currency Equivalents

 

23

 

§1.4.

Additional Alternative Currencies

 

23

 

§1.5.

Change of Currency

 

24

 

§1.6.

Letter of Credit Amounts

 

24

 

§1.7.

Accounting Terms

 

25

 

 

 

 

 

§2.

THE REVOLVING CREDIT FACILITY

 

25

 

 

 

 

 

§2.1.

Commitment to Lend Revolving Credit Loans

 

25

 

§2.2.

Requests for Revolving Credit Loans

 

26

 

§2.3.

Intentionally Omitted

 

26

 

§2.4.

Funds for Revolving Credit Loans

 

26

 

§2.4.1.

Funding Procedures

 

26

 

§2.4.2.

Advances by Administrative Agent

 

27

 

§2.5.

Reduction of Total Commitment

 

28

 

§2.6.

Maturity and Other Mandatory Repayments of Revolving Credit Loans

 

28

 

§2.7.

Optional Repayments of Revolving Credit Loans

 

29

 

§2.8.

Interest on Revolving Credit Loans

 

30

 

§2.9.

Conversion Options

 

30

 

§2.9.1.

Conversion to Different Type of Revolving Credit Loan

 

30

 

§2.9.2.

Continuation of Type of Revolving Credit Loan

 

31

 

§2.9.3.

Eurocurrency Rate Loans

 

31

 

§2.10.

The Swing Line

 

31

 

§2.10.1.

The Swing Line Loans

 

31

 

§2.10.2.

Notice of Borrowing

 

32

 

§2.10.3.

Interest on Swing Line Loans

 

32

 

§2.10.4.

Repayment of Swing Line Loans

 

32

 

§2.11.

Evidence of Debt

 

33

 

§2.12.

Increase in Commitments

 

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

§3.

LETTERS OF CREDIT

 

35

 

 

 

 

 

 

§3.1.

Letters of Credit

 

35

 

§3.2.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension of
Letters of Credit

 

37

 

§3.3.

Drawings and Reimbursements

 

38

 

§3.4.

Repayment of Participations

 

40

 

§3.5.

Obligations Absolute

 

41

 

§3.6.

Role of Issuing Banks

 

41

 

§3.7.

Applicability of ISP and UCP

 

42

 

§3.8.

Transitional Letters of Credit

 

42

 

§3.9.

Letter of Credit Fee

 

43

 

§3.10.

Conflict with Issuer Documents

 

43

 

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS; FEES

 

43

 

 

 

 

 

§4.1.

Closing, Administrative Agent and Other Fees

 

43

 

§4.2.

Facility Fee

 

43

 

§4.3.

Funds for Payments

 

44

 

§4.3.1.

Payments to Administrative Agent

 

44

 

§4.3.2.

No Offset, Etc

 

44

 

§4.3.3.

Taxes

 

44

 

§4.4.

Computations

 

48

 

§4.5.

Inability to Determine Eurocurrency Rate

 

48

 

§4.6.

Illegality

 

49

 

§4.7.

Additional Costs, Etc

 

49

 

§4.8.

Capital Adequacy

 

50

 

§4.9.

Certificate

 

51

 

§4.10.

Compensation for Losses

 

51

 

§4.11.

Interest After Default

 

52

 

§4.12.

Replacement of Individual Lenders

 

52

 

§4.13.

Additional Reserve Requirements

 

52

 

§4.14.

Guaranties

 

53

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§4.15.

Cash Collateral

 

54

 

§4.16.

Defaulting Lenders

 

55

 

 

 

 

 

§5.

REPRESENTATIONS AND WARRANTIES

 

57

 

 

 

 

 

 

§5.1.

Corporate Authority

 

57

 

§5.1.1.

Incorporation; Good Standing

 

57

 

§5.1.2.

Authorization

 

57

 

§5.1.3.

Enforceability

 

57

 

§5.2.

Governmental Approvals

 

57

 

§5.3.

Title to Properties; Leases

 

58

 

§5.4.

Financial Statements; Fiscal Year

 

58

 

§5.5.

No Material Changes, Etc

 

58

 

§5.6.

Franchises, Patents, Copyrights, Etc

 

59

 

§5.7.

Litigation

 

59

 

§5.8.

Compliance with Other Instruments, Laws, Etc

 

59

 

§5.9.

No Event of Default

 

59

 

§5.10.

Investment Company Act

 

59

 

§5.11.

Employee Benefit Plans

 

59

 

§5.12.

Regulations U and X, Etc

 

61

 

§5.13.

Environmental Compliance

 

61

 

§5.14.

Foreign Assets Control Regulations, Etc

 

62

 

§5.15.

Subsidiaries, Etc

 

62

 

§5.16.

Taxpayer Identification Numbers

 

62

 

 

 

 

 

§6.

AFFIRMATIVE COVENANTS OF THE BORROWER

 

62

 

 

 

 

 

 

§6.1.

Punctual Payment

 

62

 

§6.2.

Maintenance of Office

 

62

 

§6.3.

Records and Accounts

 

63

 

§6.4.

Financial Statements, Certificates and Information

 

63

 

§6.5.

Notices

 

65

 

§6.6.

Legal Existence; Maintenance of Properties

 

66

 

§6.7.

Insurance

 

66

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§6.8.

Taxes

 

67

 

§6.9.

Inspection of Properties and Books, Etc

 

67

 

§6.10.

Compliance with Laws, Contracts, Licenses, and Permits

 

68

 

§6.11.

Use of Proceeds

 

68

 

§6.12.

Licenses and Permits

 

68

 

§6.13.

Guaranties

 

68

 

§6.14.

Further Assurances

 

68

 

 

 

 

 

§7.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

 

69

 

 

 

 

 

 

§7.1.

Restrictions on Indebtedness

 

69

 

§7.2.

Restrictions on Liens

 

71

 

§7.3.

Restrictions on Investments

 

73

 

§7.4.

Distributions

 

74

 

§7.5.

[Intentionally Omitted.]

 

74

 

§7.6.

Merger and Consolidation; Acquisitions

 

74

 

§7.7.

Disposition of Assets and Sale-Leaseback Transactions

 

75

 

§7.8.

Subordinated Debt

 

75

 

§7.9.

Transactions with Affiliates

 

75

 

 

 

 

 

§8.

FINANCIAL COVENANTS OF THE BORROWER

 

75

 

 

 

 

 

 

§8.1.

Fixed Charge Coverage Ratio

 

76

 

§8.2.

Adjusted Funded Debt to Total Capitalization Ratio

 

76

 

 

 

 

 

§9.

CLOSING CONDITIONS

 

76

 

 

 

 

 

 

§9.1.

Loan Documents

 

76

 

§9.2.

Certified Copies of Charter Documents

 

76

 

§9.3.

Corporate Action

 

76

 

§9.4.

Incumbency Certificate

 

76

 

§9.5.

Opinion of Counsel

 

77

 

§9.6.

Payment of Fees

 

77

 

§9.7.

Existing Credit Agreement

 

77

 

§9.8.

Compliance Certificate

 

77

 

§9.9.

UCC Search Results

 

77

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§9.10.

Certificate of Insurance

 

77

 

§9.11.

Closing Certificate

 

77

 

 

 

 

 

§10.

CONDITIONS TO ALL BORROWINGS

 

78

 

 

 

 

 

 

§10.1.

Representations True; No Event of Default

 

78

 

§10.2.

No Legal Impediment

 

78

 

§10.3.

Governmental Regulation

 

78

 

§10.4.

Alternative Currency

 

78

 

§10.5.

Borrowing Request

 

78

 

 

 

 

 

§11.

EVENTS OF DEFAULT; ACCELERATION; ETC

 

79

 

 

 

 

 

 

§11.1.

Events of Default and Acceleration

 

79

 

§11.2.

Remedies Upon Event of Default

 

82

 

§11.3.

Application of Funds

 

82

 

 

 

 

 

§12.

SETOFF

 

83

 

 

 

 

 

§13.

THE ADMINISTRATIVE AGENT

 

84

 

 

 

 

 

 

§13.1.

Appointment and Authority

 

84

 

§13.2.

Rights as a Lender

 

84

 

§13.3.

Exculpatory Provisions

 

84

 

§13.4.

Reliance by Administrative Agent

 

85

 

§13.5.

Delegation of Duties

 

86

 

§13.6.

Resignation of Administrative Agent

 

86

 

§13.7.

Non-Reliance on Administrative Agent and Other Lenders

 

87

 

§13.8.

No Other Duties, Etc

 

87

 

§13.9.

Administrative Agent May File Proofs of Claim

 

87

 

§13.10.

Guaranty Matters

 

88

 

§13.11.

Indemnity

 

88

 

 

 

 

 

§14.

EXPENSES

 

88

 

 

 

 

 

§15.

INDEMNIFICATION

 

89

 

 

 

 

 

§16.

SURVIVAL OF COVENANTS, ETC

 

90

 

 

 

 

 

§17.

SUCCESSORS AND ASSIGNS

 

90

 

 

 

 

 

 

§17.1.

Successors and Assigns Generally

 

90

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§17.2.

Assignments by Lenders

 

90

 

§17.3.

Register

 

92

 

§17.4.

Participations

 

93

 

§17.5.

Limitations on Participant Rights

 

93

 

§17.6.

Certain Pledges

 

93

 

§17.7.

Resignation as Issuing Bank After Assignment

 

94

 

 

 

 

 

§18.

NOTICES, ETC

 

94

 

 

 

 

 

§19.

GOVERNING LAW

 

95

 

 

 

 

 

§20.

HEADINGS

 

96

 

 

 

 

 

§21.

COUNTERPARTS

 

96

 

 

 

 

 

§22.

ENTIRE AGREEMENT, ETC

 

96

 

 

 

 

 

§23.

WAIVER OF JURY TRIAL

 

96

 

 

 

 

 

§24.

CONSENTS, AMENDMENTS, WAIVERS, ETC

 

97

 

 

 

 

 

§25.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

 

98

 

 

 

 

 

 

§25.1.

Confidentiality

 

98

 

§25.2.

Prior Notification

 

98

 

§25.3.

Other

 

99

 

 

 

 

 

§26.

SEVERABILITY

 

99

 

 

 

 

 

§27.

JUDGMENT CURRENCY

 

99

 

 

 

 

 

§28.

USA PATRIOT ACT NOTICE

 

100

 

 

 

 

 

§29.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

 

100

 

 

 

 

 

§30.

COLLATERAL

 

101

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Loan Request

Exhibit B

 

Form of Guaranty

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Acceptance

Exhibit E

 

Form of Swing Line Loan Request

Exhibit F

 

Form of Joinder Agreement

 

 

 

Schedule 1

 

Lenders

Schedule 2

 

Guarantors

Schedule 3

 

Mandatory Costs

Schedule 3.8

 

Transitional Letters of Credit

Schedule 5.3

 

Title to Properties, Leases

Schedule 5.7

 

Litigation

Schedule 5.11

 

Employee Benefit Plans

Schedule 5.13

 

Environmental Compliance

Schedule 5.15(a)

 

Subsidiaries

Schedule 5.15(b)

 

Joint Ventures and Partnerships

Schedule 5.16

 

Tax Payer Identification Numbers

Schedule 7.1

 

Existing Indebtedness

Schedule 7.2

 

Existing Liens

Schedule 7.3

 

Existing Investments

Schedule 18

 

Notices

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of November 4, 2010, is by and among (a)
STAPLES, INC. (the “Borrower”), a Delaware corporation having its principal
place of business at 500 Staples Drive, Framingham, MA 01701, (b) BANK OF
AMERICA, N.A. and the other lending institutions listed on Schedule 1 attached
hereto (collectively, the “Lenders”), (c) BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, as the lender of Swing Line Loans, and as an Issuing Bank, (d) BARCLAYS
CAPITAL and HSBC BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for
the Lenders (collectively, the “Co-Syndication Agents”) and as Issuing Banks,
and (e) WELLS FARGO BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as
co-documentation agents for the Lenders (collectively, the “Co-Documentation
Agents”).

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.       Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:

 

Adjustment Date.  The date which is three (3) Business Days after each
Compliance Certificate is delivered by the Borrower pursuant to §§6.4(a) and (b)
hereof.

 

Administrative Agent.  As defined in the preamble hereto.

 

Administrative Agent’s Head Office.  The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 18, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Administrative Agent’s Special Counsel.  Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.

 

Affiliate.  Any Person that would be considered to be an affiliate of a Person
under Rule 144(a) of the Rules and Regulations of the Securities and Exchange
Commission, as in effect on the Closing Date, if such Person were issuing
securities.

 

Agents.  Collectively, (a) the Administrative Agent, (b) the Co-Syndication
Agents and (c) the Co-Documentation Agents.

 

Agreement Currency.  See §27 hereof.

 

--------------------------------------------------------------------------------


 

Alternative Currency. Each of the Euro, the Sterling, the Australian Dollar, the
Canadian Dollar and each other currency (other than Dollars) that is approved in
accordance with §1.4 hereof.

 

Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

Alternative Currency Sublimit. An amount equal to the lesser of the Total
Commitment and $500,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Total Commitments.

 

Applicable Margin.  Initially, the Applicable Margin shall be the applicable
rate per annum, corresponding to Level III set forth in the table below;
thereafter, the Applicable Margin shall be in effect for each period commencing
on an Adjustment Date through the date immediately preceding the next Adjustment
Date (each a “Rate Adjustment Period”) based on a determination of the Fixed
Charge Coverage Ratio and the Senior Debt Rating by Moody’s and S&P.  The Fixed
Charge Coverage Ratio shall be determined as at the end of the fiscal period for
which financial statements and a Compliance Certificate have most recently been
delivered to the Administrative Agent pursuant to §6.4 hereof and the Senior
Debt Rating shall be determined as of the last day of the preceding Rate
Adjustment Period.  The Applicable Margin shall be the applicable rate per
annum, corresponding to the higher of the Levels set forth in the table below
(with Level I being the highest level and Level V being the lowest level)
corresponding to the Fixed Charge Coverage Ratio or the Senior Debt Rating.  In
the event that the Level derived from the Senior Debt Ratings and the Level
derived from the Fixed Charge Coverage Ratio are more than two Levels apart, the
applicable Level for the Applicable Margin shall be the Level that is two Levels
higher than the lower of the two Levels.  In the event that the Senior Debt
Ratings assigned by Moody’s and S&P are not equivalent, the following criteria
shall determine which Level shall be applicable to the Senior Debt Rating: (a)
if the Senior Debt Ratings are one Level apart, the Level applicable to the
Senior Debt Rating shall be the higher of the two Levels and (b) if the Senior
Debt Ratings are more than one Level apart, the Level applicable to the Senior
Debt Rating shall be one Level higher than the lower of the two Levels.

 

For purposes of clarity, the parties hereto acknowledge that (i) the Applicable
Margin with respect to Eurocurrency Rate Loans shall be the rate per annum set
forth in column D in the table below, (ii) the Applicable Margin with respect to
Base Rate Loans shall be the rate per annum set forth in column E in the table
below, (iii) the Facility Fee shall be the rate per annum set forth in column F
in the table below, (iv) the Letter of Credit Fee with respect to standby
Letters of Credit shall be the rate per annum set forth in column G in the table
below and (v) the Letter of Credit Fee with respect to documentary Letters of
Credit shall be the rate per annum set forth in column H in the table below.

 

2

--------------------------------------------------------------------------------


 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

Level

 

Fixed
Charge
Coverage
Ratio

 

Senior
Debt
Rating

 

Eurocurrency
Rate Loans

 

Base
Rate
Loans

 

Facility
Fee

 

Standby
Letter of
Credit Fee

 

Documentary
Letter of
Credit Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

> 4.00:1

 

S&P: A Moody’s: A2 or better

 

0.850

%

0.000

%

0.150

%

0.850

%

0.4250

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II

 

> 2.75:1 and < 4.00:1

 

S&P: A- Moody’s: A3 or better

 

1.075

%

0.075

%

0.175

%

1.075

%

0.5375

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III

 

> 2.50:1 and < 2.75:1

 

S&P: BBB+ Moody’s: Baa1 or better

 

1.275

%

0.275

%

0.225

%

1.275

%

0.6375

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV

 

> 2.25:1 and < 2.50:1

 

S&P: BBB Moody’s: Baa2 or better

 

1.475

%

0.475

%

0.275

%

1.475

%

0.7375

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V

 

< 2.25:1

 

S&P: BBB- or lower Moody’s: Baa3 or lower

 

1.650

%

0.650

%

0.350

%

1.650

%

0.8250

%

 

Notwithstanding the foregoing, if the Borrower fails to deliver any Compliance
Certificate pursuant to §§6.4(a) or (b) hereof then, for the period commencing
on the date such Compliance Certificate was due through the date immediately
preceding the Adjustment Date that occurs immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin corresponding to Level V above.

 

Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) to
the extent then applicable to the Borrower or any of its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignee Group.  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Acceptance.  An Assignment and Acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by §17.2(c)), and accepted by the Administrative Agent, in substantially the
form of Exhibit D or any other form approved by the Administrative Agent.

 

Attributable Indebtedness.  On any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (b)
in respect of any Synthetic Lease obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

Australian Dollars.  Dollars in lawful currency of Australia.

 

Auto-Extension Letter of Credit. See §3.2(c) hereof.

 

Balance Sheet Date.  January 30, 2010.

 

Bank of America. Bank of America, N.A., a national banking association, in its
individual capacity.

 

Base Rate.  The highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus
1.00%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

Base Rate Loans.  Any Revolving Credit Loans bearing interest calculated by
reference to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

 

Borrower.  As defined in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

Borrower Materials.  See §6.4 hereof.

 

Business Day.  Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this Credit
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Credit
Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

Canadian Dollars.  Dollars in lawful currency of Canada.

 

Capital Stock.  With respect to any corporation, partnership, trust,
unincorporated association, joint venture, limited liability company, or other
legal or business entity, any and all shares, interests, participations or other
equivalent (however designated) of capital stock of such entity, any and all
limited or general partnership interests and equivalent ownership interests in
such entity, any and all warrants and options to purchase any of the foregoing,
and any securities convertible into any of the foregoing.

 

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

Cash Collateralize.  To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders, as collateral for Unpaid Reimbursement Obligations plus the Maximum
Drawing Amount, the Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either

 

5

--------------------------------------------------------------------------------


 

thereof (as the context may require), cash or deposit account balances or, if
the applicable Issuing Bank or the Administrative Agent, as the case may be,
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and such Issuing Bank, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980.

 

Closing Date.  The first date on which the conditions set forth in §9 hereof
have been satisfied, which shall be no later than November 15, 2010.

 

Code.  The Internal Revenue Code of 1986.

 

Co-Documentation Agents.  As defined in the preamble hereto.

 

Co-Lead Arrangers.  Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital, the investment banking division of Barclays Bank PLC and HSBC
Securities (USA) Inc.

 

Commitment.  The agreement of each Lender, subject to the terms and conditions
of this Credit Agreement, to make Revolving Credit Loans to, and to participate
in Swing Line Loans and the issuance, extension and renewal of Letters of Credit
for the account of, the Borrower.

 

Commitment Amount.  With respect to each Lender, the amount of such Lender’s
Commitment set forth on Schedule 1 attached hereto, as the same may be increased
or reduced from time to time in accordance with the terms of this Credit
Agreement; or if the Total Commitment is terminated pursuant to the provisions
hereof, zero.

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1 attached hereto as such Lender’s percentage of the Total Commitment,
subject to adjustment as provided in §4.16.

 

Compliance Certificate.  See §6.4(a) hereof.

 

Confidential Information.  All information relating to the Borrower or any of
its Subsidiaries that is labeled by the Borrower or such Subsidiary as
confidential at the time such information is supplied by the Borrower or such
Subsidiary to a Lender, other than information which (a) is public knowledge or
generally available to the public, or (b) is obtained by any of the Lenders,
whether prior to or after disclosure to such Lender by the Borrower or any of
its Subsidiaries, from a source other than the Borrower or any of its
Subsidiaries, provided that such information is not known by such Lender to have
been disclosed by any party in violation of a confidentiality agreement with the
Borrower or any of its Subsidiaries, any other obligation of nondisclosure with
respect to the Borrower or any of its Subsidiaries or any applicable statutory
or regulatory limitation imposed on the disclosure of such information.

 

6

--------------------------------------------------------------------------------


 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Consolidated Adjusted Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate of (a) Consolidated Total Funded Debt as of such date plus (b) (i)
Rental Expense for the period of twelve consecutive months then ended multiplied
by (ii) eight (8).

 

Consolidated EBIT.  For any period, consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deducting all expenses and other proper
charges other than interest expense, taxes and any noncash nonrecurring charges,
and excluding, without duplication, (a) all extraordinary and nonrecurring items
of (i) income or (ii) cash losses in an aggregate amount not to exceed
$100,000,000 on a cumulative basis from the Closing Date, as determined in
accordance with GAAP and (b) all income or loss from any corporation,
partnership, limited liability company, joint venture or other entity in which
the Borrower or any of its Subsidiaries holds not more than a fifty percent
(50%) ownership interest, as determined in accordance with GAAP; provided that
there shall be further excluded in calculating consolidated net income (or
deficit) for purposes of this definition, without duplication, any noncash (x)
losses attributable to the use of a fair value methodology for recognition and
measurement of impairment of goodwill not identified with impaired assets in
accordance with Accounting Principles Board Opinion No. 142, (y) SFAS 123R
expenses and (z) any net after-tax gains or losses attributable to the early
extinguishment of Indebtedness, including any write-off of debt issuance costs
incurred in connection with the closing of this Credit Agreement.

 

Consolidated Total Assets.  All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

Consolidated Total Funded Debt.  With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate (without duplication) of (a) all outstanding Indebtedness of the
Borrower and its Subsidiaries relating to or in respect of (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds and
standby letters of credit outstanding but excluding documentary letters of
credit, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the Permitted Securitization Transactions, plus (b)
all Indebtedness of the type referred to in clause (a) of another Person
guaranteed by the Borrower or any of its Subsidiaries.

 

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of Capitalized Leases and Synthetic
Leases, and including facility fees, commitment fees, usage fees, agency fees,
balance deficiency fees, and similar fees or expenses in connection with the
borrowing of money, as determined in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Revolving Credit Loan in
accordance with §2.9 hereof.

 

Co-Syndication Agents.  As defined in the preamble hereto.

 

Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.

 

Default.  Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.

 

Defaulting Lender.  Subject to §4.16(b), any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder,  including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute, (b) has notified the Borrower, the Administrative Agent or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that such Lender shall cease
to be a Defaulting Lender upon receipt of such confirmation by the
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority.

 

Distribution.  The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; the purchase,
redemption, or other retirement of any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of the Borrower.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate

 

8

--------------------------------------------------------------------------------


 

(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

Domestic Subsidiary.  Any Subsidiary that is organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.

 

Drawdown Date.  The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.9 hereof.

 

Eligible Assignee.  Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Banks, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed, and in the case of (ii), it being
understood that it shall be reasonable for the Borrower to withhold such
approval if the proposed Person does not have an investment grade rating).

 

EMU. The economic and monetary union in accordance with the Treaty of Rome 1957,
as amended by the Single European Act of 1986, the Maastricht Treaty of 1992 and
the Amsterdam Treaty of 1998.

 

EMU Legislation. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Laws.  Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), CERCLA,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or
any state or local statute, regulation, ordinance, order or decree relating to
health, safety or the environment.

 

Environmental Notice.  Any notice to the Borrower or any of its Subsidiaries
from any third party including, without limitation: any federal, state or local
governmental authority, (a) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which it has generated,
transported or disposed of has been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower or any of its Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (c) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding in connection with the release of Hazardous
Substances.

 

ERISA.  The Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate.  Any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of §414(b) or (c) of the
Code (and §§414(m) and (o) of the Code for purposes of provisions relating to
§412 of the Code).

 

9

--------------------------------------------------------------------------------


 

ERISA Event.  Any of: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to §4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in §4001(a)(2) of ERISA or a cessation of
operations that is treated as such a withdrawal under §4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under §4041 or §4041A of ERISA; (e)
the institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under §4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of §§430, 431 and 432
of the Code or §§303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under §4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

Euro and EUR. The lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

Eurocurrency Rate. (a) For any Interest Period with respect to a Eurocurrency
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Eurocurrency Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period.

 

(b)           For any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in Same Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

10

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans.  Any Revolving Credit Loans bearing interest calculated
by reference to the Eurocurrency Rate. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency.  All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

 

Event of Default.  See §11.1 hereof.

 

Event of Termination.  Any “Event of Termination” or similar event under and as
defined in any of the documents relating to any Securitization Transaction.

 

Excluded Taxes.  With respect to the Administrative Agent, any Lender, the
Issuing Banks or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or by any jurisdiction as a result of a
present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of §4.3.3(e)(ii), and (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under §4.12), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in law) to comply with clause (B) of §4.3.3(e)(ii), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to §4.3.3(a)(ii) or (c), or (iii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a change in law, except
for a change in law relating to the implementation of FATCA) to comply with
clause (C) of §4.3.3(e)(ii) and is imposed with respect to the requirements of
FATCA.

 

Existing Credit Agreement.  The Amended and Restated Revolving Credit Agreement
dated as of October 13, 2006, as amended, by and among the Borrower, the lending
institutions party thereto and Bank of America as administrative agent for such
lending institutions.

 

Existing Letters of Credit.  See §3.8 hereof.

 

Facility Fee.  See §4.2.1 hereof.

 

FASB ASC.  The Accounting Standards Codification of the Financial Accounting
Standards Board.

 

11

--------------------------------------------------------------------------------


 

FATCA.  Sections 1471 through 1474 of the Code and any regulations (whether
temporary or proposed) that are issued thereunder or official governmental
interpretations thereof.

 

Fee Letter.  That certain fee letter dated as of October 8, 2010 by and among
the Administrative Agent, Banc of America Securities LLC (now known as Merrill
Lynch, Pierce, Fenner & Smith Incorporated) and the Borrower.

 

Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

Fixed Charge Coverage Ratio.  See §8.1 hereof.

 

Foreign Lender.  Any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes (including
such a Lender when acting in the capacity of an Issuing Bank) or any other
Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

Foreign Plan.  See §5.11(e) hereof.

 

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to an Issuing Bank, such Defaulting Lender’s Commitment Percentage of the
outstanding Unpaid Reimbursement Obligations and the Maximum Drawing Amount
other than Unpaid Reimbursement Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Administrative Agent, such Defaulting Lender’s Commitment Percentage of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

12

--------------------------------------------------------------------------------


 

GAAP or generally accepted accounting principles.  Generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

Guaranties.  The Guaranty by each Guarantor in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent, dated as of the
date hereof, and each additional guaranty executed by a Subsidiary of the
Borrower acquired or formed after the date hereof.

 

Guarantors.  Those Subsidiaries of the Borrower listed on Schedule 2 attached
hereto, as such schedule may be modified from time to time in accordance with
§4.14 hereof.

 

Hazardous Substances.  Any hazardous waste, as defined by 42 U.S.C. §6903(5),
any hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

 

Honor Date. See §3.3(a) hereof.

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any
mortgage, pledge, security interest, lien, charge or other encumbrance existing
on property owned or acquired subject thereto, whether or not the liability
secured thereby shall have been assumed; (c) net obligations under any Swap
Contract; (d) all guarantees, endorsements and other contingent obligations
whether direct or indirect in respect of indebtedness of others, including any
obligation to supply funds to or in any manner to invest in, directly or
indirectly, the debtor, to purchase indebtedness, or to assure the owner of
indebtedness against loss, through an agreement to purchase goods, supplies, or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise, and the obligations to reimburse
the issuer in respect of any letters of credit; and (e) every obligation of such
Person under any Synthetic Lease.

 

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any Capitalized Lease or obligation under any Synthetic Lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

Indemnified Taxes.  Taxes other than Excluded Taxes and Other Taxes.

 

Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar quarter which includes the Drawdown Date thereof; (b) as to any
Eurocurrency Rate Loan in respect of which the Interest Period is (i) 3 months
or less, the last day of such Interest Period and (ii) more than 3 months, the
date that is 3 months from the first day of such Interest Period, the last day
of

 

13

--------------------------------------------------------------------------------


 

each 3 month period thereafter, and, in addition, the last day of such Interest
Period; and (c) as to any Swing Line Loan, the day that such Swing Line Loan is
required to be repaid.

 

Interest Period.  With respect to each Loan (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
periods set forth below, as selected by the Borrower in a Loan Request (i) for
any Base Rate Loan, the last day of the calendar quarter, and (ii) for any
Eurocurrency Rate Loan, 1, 2, 3 or 6 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(a)           if any Interest Period with respect to a Eurocurrency Rate Loan
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(c)           if the Borrower shall fail to give notice as provided in §2.9
hereof, the Borrower shall be deemed to have requested a conversion of the
affected Eurocurrency Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;

 

(d)           any Interest Period relating to any Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and

 

(e)           any Interest Period relating to any Revolving Credit Loan that
would otherwise extend beyond the Maturity Date shall end on the Maturity Date.

 

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted

 

14

--------------------------------------------------------------------------------


 

when paid; and (e) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.

 

ISP.  With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

 

Issuing Bank.  Bank of America (or any subsidiary or Affiliate of Bank of
America designated by Bank of America), Barclays Bank PLC (solely with respect
to standby Letters of Credit) and HSBC Bank USA, National Association or such
other Lenders as may be selected by the Borrower, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) and such
other Lender, to issue Letters of Credit hereunder.  Nothing herein shall be
deemed to restrict the right of an Issuing Bank to issue letters of credit
outside of this Credit Agreement.

 

Joinder Agreements.  Joinder agreements in substantially the form of Exhibit F
hereto pursuant to which Subsidiaries of the Borrower become parties to and
agree to be bound by the provisions of the Guaranty as a Guarantor.

 

Judgment Currency.  See §27 hereof.

 

Lender Affiliate.  With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.

 

Lenders.  As defined in the preamble hereto, which term shall include any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §17 hereof. Unless the context otherwise requires, the term
“Lenders” includes each Issuing Bank and the Administrative Agent in its
capacity as lender of the Swing Line Loans.

 

Lending Office.  As to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

Letter(s) of Credit.  Standby and documentary letters of credit issued by any
Issuing Bank from time to time for the account of the Borrower hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

Letter of Credit Application.  An application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank.

 

Letter of Credit Fee.  See §3.9 hereof.

 

Letter of Credit Sublimit.  The lesser of $500,000,000 and the Total Commitment.

 

Loan Documents.  This Credit Agreement, the Notes, the Guaranties, the Joinder
Agreements, the Fee Letter and any other documents delivered pursuant to this
Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

Loan Request.  See §2.2 hereof.

 

Loans.  Revolving Credit Loans made or to be made by the Lenders to the Borrower
pursuant to §2 hereof, including Swing Line Loans.

 

Mandatory Cost. With respect to any period, the percentage rate per annum
determined in accordance with Schedule 3.

 

Margin Regulations.  See §5.12 hereof.

 

Material Securitization Transaction.  Any Securitization Transaction in an
amount in excess of $75,000,000.

 

Material Subsidiary.  As of any date of determination, (a) any Guarantor and
(b) any other Subsidiary with respect to which the aggregate book value of the
assets of such Subsidiary equals or exceeds five percent (5%) of the
Consolidated Total Assets as of such date.  A Subsidiary that is a Material
Subsidiary at any date pursuant to clause (b) of this definition shall continue
to be or be deemed to be a Material Subsidiary at all times thereafter, without
regard to the results of any future re-determination pursuant to this
definition.

 

Maturity Date.  November 4, 2014.

 

Maximum Drawing Amount.  On the date as of which the maximum drawing amount is
to be determined, the Dollar Equivalent of the aggregate maximum amount which
the beneficiaries may draw from time to time under Letters of Credit issued for
the account of the Borrower pursuant to §3.1 hereof. For all purposes of this
Credit Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, the Maximum Drawing Amount of such Letter of
Credit shall be the aggregate maximum amount so remaining available to be drawn.

 

Measurement Period.  See §8.1 hereof.

 

Moody’s.  Moody’s Investors Service, Inc.

 

Multiemployer Plan.  Any employee benefit plan of the type described in
§4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions.

 

Multiple Employer Plan.  A Plan defined in §4064 of ERISA which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control.

 

Non-Extension Notice Date. See §3.2(c) hereof.

 

Notes.  Notes issued pursuant to §2.11.

 

16

--------------------------------------------------------------------------------


 

Obligations.  All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or Reimbursement Obligations incurred, or any
of the Letter of Credit Applications, Letters of Credit or other instruments at
any time evidencing any thereof.

 

Obligor Group.  Collectively, the Borrower and the Guarantors (including any
Subsidiary of the Borrower which as of any date of determination has become a
Guarantor pursuant to the provisions of this Credit Agreement).

 

Other Taxes.  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document, except for any Excluded Taxes.

 

Outstanding or outstanding.  With respect to the Loans, the Dollar Equivalent of
the aggregate unpaid principal thereof as of any date of determination.

 

Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

Participant.  See §17.4 hereof.

 

Participating Member State. Each state so described in any EMU Legislation.

 

Pension Funding Rules.  The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, §412 of the Code and §302 of ERISA, each as in effect
prior to the Pension Act and, thereafter, §§412, 430, 431, 432 and 436 of the
Code and §§302, 303, 304 and 305 of ERISA.

 

Pension Plan.  Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under §412 of the Code.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted
under §7.2 hereof.

 

17

--------------------------------------------------------------------------------


 

Permitted Securitization Transaction.  Any Securitization Transaction permitted
by §7.1(s) hereof.

 

Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

 

Plan.  Any employee benefit plan within the meaning of §3(3) of ERISA (including
a Pension Plan), maintained for employees of the Borrower or any ERISA Affiliate
or any such Plan to which the Borrower or any ERISA Affiliate is required to
contribute on behalf of any of its employees and not excluded under §4 of ERISA.

 

Platform.  See §6.4 hereof.

 

Rate Adjustment Period.  See definition of Applicable Margin.

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Reimbursement Obligation.  The Borrower’s obligation to reimburse the applicable
Issuing Bank on account of any drawing under any Letter of Credit.

 

Rental Expense.  All obligations of the Borrower or any of its Subsidiaries
under any rental agreements or leases of real property relating to retail
stores, other than obligations in respect of Capitalized Leases and Synthetic
Leases.

 

Related Parties  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

Replacement Lender.  See §4.12 hereof.

 

Reportable Event.  Any of the events set forth in §4043(c) of ERISA, other than
events for which the 30 day notice period has been waived under regulations in
effect on the Closing Date.

 

Required Lenders.  As of any date, the Lenders holding more than fifty percent
(50%) of the sum of the outstanding principal amount of the Revolving Credit
Loans on such date plus the aggregate amount of risk participation with respect
to the Maximum Drawing Amount plus the Unpaid Reimbursement Obligations on such
date and the participation with respect to the outstanding principal amount of
Swing Line Loans on such date (collectively, the “Total Outstandings”); and if
no such principal and/or participation is outstanding, the Lenders whose
aggregate Commitment Amounts constitute more than fifty percent (50%) of the
Total Commitment; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

Revaluation Date.  With respect to (a) any Revolving Credit Loan, each of the
following: (i) each date of a borrowing of a Eurocurrency Rate Loan denominated
in an Alternative

 

18

--------------------------------------------------------------------------------


 

Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Alternative Currency pursuant to §2.9.2 hereof, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders or the Borrower shall require and (b) any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the applicable
Issuing Bank under any Letter of Credit denominated in an Alternative Currency
and (iv) such additional dates as the Administrative Agent or the applicable
Issuing Bank shall determine or the Required Lenders or the Borrower shall
require.

 

Revolver Period.  The period beginning on the Closing Date to and including the
day immediately preceding the Maturity Date.

 

Revolving Credit Loans.  One or more revolving credit loans funded by the
Lenders in accordance with their respective Commitment Percentages.

 

Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

S&P.  Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

 

Securitization Transaction.  Any receivables securitization transaction or other
financing of any special purpose receivables Subsidiary of the Borrower entered
into and/or guaranteed by the Borrower and/or any of its Subsidiaries in effect
from time to time.

 

Senior Debt Rating.  The rating issued by S&P or Moody’s with respect to
unsecured Indebtedness of the Borrower not maturing within twelve months, issued
without third-party credit enhancement, and not subordinated by its term in
right of payment to other Indebtedness of the Borrower.  In the event that no
such ratings are available on such unsecured Indebtedness of the Borrower, the
Senior Debt Rating shall be the rating implied, in the reasonable discretion of
the Administrative Agent, to such unsecured Indebtedness by reference to such
other Indebtedness of the Borrower as shall be so rated.

 

Senior Debt Rating Threshold.  “BBB-” assigned by S&P and “Baa3” assigned by
Moody’s, in each case, with a stable outlook.

 

SFAS 123R.  Financial Accounting Standards Board Statement No. 123 (revised
2004), Share Based Payment, as amended or revised from time to time.

 

Special Notice Currency. At any time, an Alternative Currency, other than the
currency of a country that (a) is a member of the Organization for Economic
Cooperation and Development and (b) is located in North America or Europe at
such time.

 

19

--------------------------------------------------------------------------------


 

Spot Rate. For a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York time) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or the applicable Issuing Bank
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that such Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

Sterling and £. The lawful currency of the United Kingdom.

 

Stockholders’ Equity.  As at any date of determination, the sum of (a) the
capital accounts including common stock and preferred stock, but excluding
treasury stock of the Borrower plus (b) the earned surplus and capital surplus
of the Borrower (excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52), as determined in
accordance with GAAP.

 

Subordinated Debt.  Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Required Lenders in writing.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock and the accounts of which are consolidated with such
designated parent in accordance with GAAP.

 

Substituted Lender.  See §4.12 hereof.

 

Swap Contract. Any and all (a) rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

20

--------------------------------------------------------------------------------


 

Swap Termination Value.  In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

Swing Line Loan Maturity Date.  With respect to any Swing Line Loan, the date
specified by the Borrower in the Swing Line Loan Request relating thereto as the
maturity date of such Swing Line Loan, which in no event shall be later than the
earlier to occur of (a) ten (10) days after the Drawdown Date of such Swing Line
Loan and (b) the Maturity Date.

 

Swing Line Loan Request.  See §2.10.1 hereof.

 

Swing Line Loans.  See §2.10.1 hereof.

 

Swing Line Sublimit.  $100,000,000.

 

Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

Total Commitment.  The sum of the Commitment Amounts of the Lenders (including
any Defaulting Lender), as in effect from time to time.  The Total Commitment as
of the Closing Date is $1,000,000,000.

 

Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

Unpaid Reimbursement Obligation.  The Dollar Equivalent of any Reimbursement
Obligation for which the Borrower has not reimbursed the applicable Issuing
Bank.

 

Unreimbursed Amount. See §3.3(a) hereof.

 

Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of

 

21

--------------------------------------------------------------------------------


 

the directors (or persons performing similar functions) of the corporation,
association, trust or other business entity involved, whether or not the right
so to vote exists by reason of the happening of a contingency.

 

§1.2.       Rules of Interpretation

 

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.

 

(b)           The singular includes the plural and the plural includes the
singular.

 

(c)           A reference to any law includes any amendment or modification to
such law.

 

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)           The words “include”, “includes” and “including” are not limiting.

 

(f)            All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the Uniform Commercial Code.

 

(g)           Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.

 

(h)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.

 

(i)            Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”

 

(j)            This Credit Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are, however,
additive and are to be performed in accordance with the terms thereof.

 

(k)           This Credit Agreement and the other Loan Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

 

22

--------------------------------------------------------------------------------


 

§1.3.       Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Loans, Maximum Drawing Amounts
and Reimbursement Obligations denominated in Alternative Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Bank, as applicable.

 

(b)           Wherever in this Credit Agreement in connection with a making,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but, such
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such minimum or maximum amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be.

 

§1.4.       Additional Alternative Currencies.

 

(a)           The Borrower may from time to time request that Eurocurrency Rate
Loans be made or Letters of Credit issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable Issuing Bank.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m. (New York time), twenty (20) Business Days prior to the
date of the desired Loan or issuance of Letter of Credit (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable Issuing Bank, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof.  Each Lender (in the case of a request pertaining to Eurocurrency
Rate Loans) or the applicable Issuing Bank (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m. (New York time), ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

23

--------------------------------------------------------------------------------


 

(c)           Any failure by a Lender or the applicable Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or such
Issuing Bank, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Eurocurrency Rate Loans; and
if the Administrative Agent and the applicable Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this §1.4, the
Administrative Agent shall promptly so notify the Borrower.

 

§1.5.       Change of Currency.

 

(a)           Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Rate Loan in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Eurocurrency Rate Loan, at the end of
the then current Interest Period.

 

(b)           Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Credit Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 

§1.6.       Letter of Credit Amounts.  Unless otherwise specified herein, the
Maximum Drawing Amount of a Letter of Credit at any time shall be deemed to be
the Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Maximum Drawing Amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

24

--------------------------------------------------------------------------------


 

§1.7.       Accounting Terms.  Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP applied on a basis consistent with the
most recent audited consolidated financial statements of the Borrower delivered
to the Lenders; provided that, if the Borrower shall notify the Administrative
Agent that it wishes to amend the definitions of Consolidated Adjusted Funded
Debt, Consolidated EBIT, Consolidated Total Funded Debt, Consolidated Total
Interest Expense or Indebtedness or any provision in §8 (including the
components of the calculations in these definitions and provisions and the
thresholds required by such provisions) to eliminate the effect of any change in
GAAP on the operation of any such definition or provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any such definition or provision for such purpose), then the Borrower’s
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Borrower and the Required Lenders and, provided
further that (and notwithstanding anything to the contrary contained herein),
unless the Borrower gives notice to the Administrative Agent that the Borrower
has elected to proceed in accordance with the immediately prior proviso, the
definitions of Consolidated Adjusted Funded Debt, Consolidated EBIT,
Consolidated Total Funded Debt, Consolidated Interest Expense and Indebtedness
and all provisions of §8, to the extent in each case that they relate to the
accounting for leases, shall be calculated and the Borrower’s compliance with
such provisions shall be determined on the basis of GAAP in effect as of the
date of this Credit Agreement, without giving effect to any subsequent change. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

 

§2.          THE REVOLVING CREDIT FACILITY.

 

§2.1.       Commitment to Lend Revolving Credit Loans.  Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees from time to time during the Revolver Period to make Revolving Credit
Loans to the Borrower in Dollars or in one or more Alternative Currencies and in
such amounts as are requested by the Borrower; provided, that the sum of the
aggregate principal amount of Revolving Credit Loans made by each Lender (after
giving effect to all amounts requested) shall not at any time exceed such
Lender’s Commitment Amount; and provided, further, that (a) at no time shall the
sum of, without duplication, (i) the Dollar Equivalent of the outstanding
Revolving Credit Loans, plus (ii) the outstanding Swing Line Loans, plus
(iii) the Maximum Drawing Amount, plus (iv) all Unpaid Reimbursement Obligations
exceed the Total Commitment, (b) at no time shall the sum of, without
duplication, (i) the Dollar Equivalent of the aggregate outstanding Loans
denominated in Alternative Currencies plus (ii) the Maximum Drawing Amount of
all Letters of Credit denominated in Alternative Currencies plus (iii) all
Unpaid Reimbursement Obligations with respect to Letters of Credit denominated
in Alternative Currencies exceed the Alternative Currency Sublimit and
(c) subject to §2.4.1, at all times the Dollar Equivalent of the outstanding
aggregate principal amount of all Revolving Credit Loans made by each Lender
shall equal such Lender’s Commitment Percentage of the outstanding Revolving
Credit Loans

 

25

--------------------------------------------------------------------------------


 

made by all Lenders pursuant to the terms of this Credit Agreement.  Subject to
the terms and conditions set forth in this Credit Agreement, the Borrower may
borrow, repay and reborrow Revolving Credit Loans from time to time during the
Revolver Period upon notice by the Borrower to the Administrative Agent given in
accordance with §2.2 hereof.  Each request for a Revolving Credit Loan hereunder
shall constitute a representation and warranty by the Borrower that the
conditions set forth in §§9 and 10 hereof, in the case of the initial Revolving
Credit Loans to be made on the Closing Date, and §10 hereof, in the case of all
other Revolving Credit Loans, shall have been satisfied on the date of such
request.

 

§2.2.       Requests for Revolving Credit Loans.  The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit A attached hereto (or
telephonic notice confirmed in a writing in the form of Exhibit A attached
hereto) of each Revolving Credit Loan requested hereunder (a “Loan Request”) not
later than (a) 12:00 noon (New York time) on the proposed Drawdown Date of any
Base Rate Loan, (b) 12:00 noon (New York time) three (3) Business Days prior to
the proposed Drawdown Date of any Eurocurrency Rate Loan that is denominated in
Dollars and (c) 12:00 noon (New York time) four (4) Business Days (or five
(5) Business Days in the case of Loans denominated in Australian Dollars or a
Special Notice Currency) prior to the proposed Drawdown Date of any Eurocurrency
Rate Loan that is denominated in Alternative Currencies.  Each such notice shall
specify (i) the principal amount of the Revolving Credit Loan requested,
(ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii) the
Interest Period for such Revolving Credit Loan, (iv) the Type of such Revolving
Credit Loan and (v) the currency of such Revolving Credit Loan. If the Borrower
fails to specify a currency in a Loan Request, then the Loan so requested shall
be made in Dollars.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Lenders on the proposed
Drawdown Date.  Each Loan Request shall be (A) in a minimum aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans and (B) in a minimum aggregate amount of $5,000,000 or an
integral multiple of $l,000,000 with respect to Eurocurrency Rate Loans.

 

§2.3.       Intentionally Omitted.

 

§2.4.       Funds for Revolving Credit Loans.

 

§2.4.1.    Funding Procedures.  Each of the relevant Lenders will make available
to the Administrative Agent, at the Administrative Agent’s Head Office, in Same
Day Funds, the amount of such Lender’s Commitment Percentage of the amount of
the requested Revolving Credit Loans not later than 1:30 p.m. (New York time) on
the proposed Drawdown Date of any Revolving Credit Loans denominated in Dollars
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Revolving Credit Loans denominated in an Alternative Currency. 
Upon receipt from each Lender of such amount, and upon receipt of the documents
required by §§9 and 10 hereof and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Administrative Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans
made available to the Administrative Agent by the relevant Lenders.  The failure
or refusal of any Lender to make available to the Administrative Agent its
Commitment Percentage of the requested Revolving Credit Loans on

 

26

--------------------------------------------------------------------------------


 

any Drawdown Date shall not excuse any other Lender from making available to the
Administrative Agent the amount of such other Lender’s Commitment Percentage of
any requested Revolving Credit Loans.

 

§2.4.2.    Advances by Administrative Agent.

 

(a)           The Administrative Agent may, unless notified to the contrary by
any Lender prior to a Drawdown Date, assume that such Lender has made available
to the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Revolving Credit Loans to be made on such Drawdown
Date, and the Administrative Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If any Lender makes available to the Administrative Agent such amount
on a date after such Drawdown Date, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (a) the average computed for
the period referred to in clause (c) below, of the Overnight Rate for each day
included in such period, times (b) the amount of such Lender’s Commitment
Percentage of such Revolving Credit Loans, times (c) a fraction, the numerator
of which is the number of days that elapse from and including such Drawdown Date
to the date on which the amount of such Lender’s Revolving Credit Loans shall
become immediately available to the Administrative Agent, and the denominator of
which is 360.  A statement of the Administrative Agent submitted to such Lender
with respect to any amounts owing under this §2.4.2 shall be prima facie
evidence of the amount due and owing to the Administrative Agent by such
Lender.  If the amount of such Lender’s Revolving Credit Loans is not made
available to the Administrative Agent by such Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Revolving Credit Loans made on such Drawdown
Date and the Borrower may take the actions permitted under §4.12 hereof to
replace such Lender.  Any payment by the Borrower to the Administrative Agent of
any Revolving Credit Loans pursuant to this §2.4.2 shall be deemed to be a
payment to the Administrative Agent in respect of the advances made by the
Administrative Agent in respect of the Revolving Credit Loans that were to be
made by the Lender that failed to make such Revolving Credit Loans.

 

(b)           Unless the Borrower has notified the Administrative Agent prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent by the Borrower in Same Day Funds,
then each Lender shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the Overnight Rate from time to time in effect.

 

(c)           A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under §§2.4.2(a) and (b) shall be conclusive,
absent manifest error.

 

27

--------------------------------------------------------------------------------


 

§2.5.       Reduction of Total Commitment.  The Borrower shall have the right at
any time and from time to time prior to the Maturity Date upon three
(3) Business Days’ prior written notice to the Administrative Agent to reduce by
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or terminate
entirely the Total Commitment, whereupon the Commitment Amount of each Lender
shall be reduced pro rata in accordance with its Commitment Percentage by the
amount specified in such notice or, as the case may be, terminated.  Promptly
after receiving any notice of the Borrower delivered pursuant to this §2.5, the
Administrative Agent will notify the Lenders of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Lenders the full
amount of the Facility Fee then accrued on the amount of the reduction.  No
reduction or termination of the Total Commitment may be reinstated.

 

§2.6.       Maturity and Other Mandatory Repayments of Revolving Credit Loans.

 

(a)           The Borrower promises to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all of the Revolving
Credit Loans outstanding to the Borrower on such date, together with any and all
accrued and unpaid interest thereon.

 

(b)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans plus (ii) the
outstanding aggregate principal amount of Swing Line Loans plus (iii) the
Maximum Drawing Amount plus (iv) all Unpaid Reimbursement Obligations is equal
to or exceeds an amount equal to 102% of the Total Commitment, then the Borrower
shall, within two (2) Business Days after receipt of such notice, pay to the
Administrative Agent an amount sufficient to reduce the sum of clauses
(i)-(iv) as of such date of payment to an amount not to exceed 100% of the Total
Commitment then in effect, such payment to be applied to the Revolving Credit
Loans or Unpaid Reimbursement Obligations for the respective accounts of the
Lenders.

 

(c)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans plus (ii) the
outstanding aggregate principal amount of Swing Line Loans plus (iii) the
Maximum Drawing Amount plus (iv) all Unpaid Reimbursement Obligations exceeds an
amount equal to 100% of the Total Commitment, but is less than 102%, then the
Borrower shall, within five (5) Business Days after receipt of such notice, pay
to the Administrative Agent an amount sufficient to reduce the sum of clauses
(i)-(iv) as of such date of payment to an amount not to exceed 100% of the Total
Commitment then in effect, such payment to be applied to the Revolving Credit
Loans or Unpaid Reimbursement Obligations for the respective accounts of the
Lenders.

 

(d)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans denominated in
Alternative Currencies plus (ii) the Maximum Drawing Amount of all Letters of
Credit denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative

 

28

--------------------------------------------------------------------------------


 

Currencies exceeds an amount equal to 102% of the Alternative Currency Sublimit,
then the Borrower shall, within two (2) Business Days after receipt of such
notice, pay to the Administrative Agent an amount sufficient to reduce the sum
of clauses (i)-(iii) as of such date of payment to an amount not to exceed 100%
of the Alternative Currency Sublimit then in effect, such payment to be applied
to such Revolving Credit Loans or Unpaid Reimbursement Obligations for the
respective accounts of the Lenders.

 

(e)           If at any time the Administrative Agent notifies the Borrower that
the sum, without duplication, of (i) the Dollar Equivalent of the outstanding
aggregate principal amount of the Revolving Credit Loans denominated in
Alternative Currencies plus (ii) the Maximum Drawing Amount of all Letters of
Credit denominated in Alternative Currencies plus (iii) all Unpaid Reimbursement
Obligations with respect to Letters of Credit denominated in Alternative
Currencies exceeds an amount equal to 100% of the Alternative Currency Sublimit,
but is less than 102%, then the Borrower shall, within five (5) Business Days
after receipt of such notice, pay to the Administrative Agent an amount
sufficient to reduce the sum of clauses (i)-(iii) as of such date of payment to
an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect, such payment to be applied to such Revolving Credit Loans or Unpaid
Reimbursement Obligations for the respective accounts of the Lenders.

 

(f)            So long as no Event of Default has occurred and is continuing,
each prepayment of Revolving Credit Loans shall, subject to §4.16, be allocated
among the Lenders, in proportion, as nearly as practicable to the respective
unpaid principal amount of the Revolving Credit Loans made by each Lender, with
adjustments to the extent practicable to equalize any prior payments or
repayments not exactly in proportion.

 

§2.7.       Optional Repayments of Revolving Credit Loans.  The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial repayment of the outstanding amount
of any Eurocurrency Rate Loans pursuant to this §2.7 may be made only on the
last day of the Interest Period relating thereto unless the Borrower pays each
Lender in accordance with §4.10, the costs and expenses incurred by such Lender
as a result of the repayment of such Eurocurrency Rate Loan on a day other than
the last day of the Interest Period relating thereto.  The Borrower shall give
the Administrative Agent prior written notice no later than (a) 1:00 p.m. (New
York time) on the date of any proposed repayment pursuant to this §2.7 of Base
Rate Loans, (b) 1:00 p.m. (New York time), three (3) Business Days prior to any
proposed repayment pursuant to this §2.7 of Eurocurrency Rate Loans denominated
in Dollars, and (c) 1:00 p.m. (New York time), four (4) Business Days (or five
(5), in the case of prepayment of Eurocurrency Rate Loans denominated in
Australian Dollars or Special Notice Currencies) prior to any proposed repayment
pursuant to this §2.7 of Eurocurrency Rate Loans denominated in an Alternative
Currency, in each case specifying the proposed date of repayment of such
Revolving Credit Loans and the principal amount to be repaid.  Each such partial
repayment of the Revolving Credit Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Base Rate Loans and then to the principal of Eurocurrency Rate Loans.  Each
partial repayment of Revolving Credit Loans shall, subject to §4.16, be
allocated among the Lenders, in proportion, as nearly as practicable, to the
respective unpaid principal amount of the Revolving Credit Loans made by

 

29

--------------------------------------------------------------------------------


 

each Lender being repaid, with adjustments to the extent practicable to equalize
any prior repayments not exactly in proportion.

 

§2.8.       Interest on Revolving Credit Loans.  (a) During the Revolver Period,
except as otherwise provided in §4.11 hereof,

 

(i)            each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto at the rate per annum equal to the Base Rate plus the
Applicable Margin; and

 

(ii)           each Eurocurrency Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
plus (in the case of a Eurocurrency Rate Loan of any Lender which is denominated
in an Alternative Currency and is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost.

 

(b)           The Borrower promises to pay interest on each Revolving Credit
Loan in arrears on each Interest Payment Date applicable with respect thereto.

 

§2.9.       Conversion Options.

 

§2.9.1.    Conversion to Different Type of Revolving Credit Loan.  The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurocurrency Rate Loan denominated in Dollars to a Base
Rate Loan, the Borrower shall give the Administrative Agent at least one
(1) Business Day’s prior written notice of such election; (b) with respect to
any such conversion of a Eurocurrency Rate Loan denominated in an Alternative
Currency to a Base Rate Loan, the Borrower shall give the Administrative Agent
at least four (4) Business Days’ (or five (5) Business Days in the case of Loans
denominated in Australian Dollars or a Special Notice Currency) prior written
notice of such election; (c) with respect to any such conversion of a Base Rate
Loan to a Eurocurrency Rate Loan denominated in Dollars, the Borrower shall give
the Administrative Agent at least three (3) Business Days’ prior written notice
of such election; (d) with respect to any such conversion of a Base Rate Loan to
a Eurocurrency Rate Loan denominated in an Alternative Currency, the Borrower
shall give the Administrative Agent at least four (4) Business Days’ (or five
(5) Business Days in the case of Loans denominated in Australian Dollars or a
Special Notice Currency) prior written notice of such election; (e) unless the
Borrower complies with §4.10, with respect to any such conversion of a
Eurocurrency Rate Loan into a Base Rate Loan, such conversion shall only be made
on the last day of the Interest Period with respect thereto; and (f) no Base
Rate Loan may be converted into a Eurocurrency Rate Loan when any Default or
Event of Default has occurred and is continuing, and during the continuance of
any Default or Event of Default, the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.  On the date on which such conversion is being made each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Revolving Credit Loans to its Lending

 

30

--------------------------------------------------------------------------------


 

Office for domestic loans or its Lending Office for Eurocurrency Rate Loans, as
the case may be.  All or any part of outstanding Revolving Credit Loans of any
Type may be converted into a Revolving Credit Loan of another Type as provided
herein, provided that any partial conversion shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Conversion Request relating to the conversion of a Revolving Credit Loan to a
Eurocurrency Rate Loan shall be irrevocable by the Borrower. Notwithstanding the
foregoing, no Loan may be converted into a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

§2.9.2.    Continuation of Type of Revolving Credit Loan.  Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.9.1 hereof; provided
that no Eurocurrency Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing, but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default of which officers of the Administrative Agent active upon the Borrower’s
account have actual knowledge.  In the event that the Borrower fails to provide
any such notice with respect to continuation of a Eurocurrency Rate Loan as
such, than such Eurocurrency Rate shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto; provided,
however, that in the case of a failure to timely request a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  The Administrative Agent shall notify the Lenders
and the Borrower promptly when any such automatic conversion contemplated by
this §2.9.2 is scheduled to occur.

 

§2.9.3.    Eurocurrency Rate Loans.  Any conversion to or from Eurocurrency Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurocurrency
Rate Loans having the same Interest Period shall not be less than $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  No more than six
(6) Eurocurrency Rate Loans having different Interest Periods may be outstanding
at any time.

 

§2.10.     The Swing Line.

 

§2.10.1.         The Swing Line Loans.  Subject to the terms and conditions
hereinafter set forth, the Administrative Agent, in reliance upon the agreements
of the other Lenders set forth in this §2.10, may in its sole discretion make
loans in Dollars to the Borrower (the “Swing Line Loans”) on any Business Day
prior to the Maturity Date in an aggregate principal amount not to exceed the
Swing Line Sublimit at any one time outstanding.  Each Swing Line Loan shall be
in a minimum amount equal to $1,000,000 or an integral multiple thereof. 
Notwithstanding any other provisions of this Credit Agreement and in addition to
the limit set forth above, at no time shall the aggregate principal amount of
all outstanding Swing Line Loans exceed the remainder of (a) the Total
Commitment then in effect minus (b) the sum of, without duplication, (i) the
Dollar Equivalent of the aggregate principal amount of all

 

31

--------------------------------------------------------------------------------


 

Revolving Credit Loans outstanding, plus (ii) the Maximum Drawing Amount, plus
(iii) all Unpaid Reimbursement Obligations.

 

§2.10.2.         Notice of Borrowing.  When the Borrower desires the
Administrative Agent to make a Swing Line Loan, it shall send to the
Administrative Agent written notice in the form of Exhibit E hereto (or
telephonic notice confirmed in a writing in the form of Exhibit E hereto) of
each Swing Line Loan requested hereunder (a “Swing Line Loan Request”) not later
than 2:00 p.m. (New York time) on the proposed Drawdown Date of any Swing Line
Loan.  Each such Swing Line Loan Request shall set forth the principal amount of
the proposed Swing Line Loan and the Swing Line Loan Maturity Date relating to
such Swing Line Loan, which shall in no event be later than Maturity Date.  Each
Swing Line Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to borrow the Swing Line Loan from the
Administrative Agent on the proposed Drawdown Date thereof.  Upon satisfaction
of the applicable conditions set forth in this Credit Agreement, on the proposed
Drawdown Date the Administrative Agent shall, in its sole discretion, make the
Swing Line Loan available to the Borrower no later than 3:00 p.m. (New York
time) on the proposed Drawdown Date by crediting the amount of the Swing Line
Loan to the account specified by the Borrower; provided that the Administrative
Agent shall not advance any Swing Line Loans after it has received notice from
any Lender that a Default or Event of Default has occurred and stating that no
new Swing Line Loans are to be made until such Default or Event of Default has
been cured or waived in accordance with the provisions of this Credit Agreement.

 

§2.10.3.         Interest on Swing Line Loans.  Each Swing Line Loan shall,
except as otherwise provided in §4.11 hereof, bear interest from the Drawdown
Date thereof until repaid in full at the rate per annum equal to the Base Rate
plus the Applicable Margin, which shall be paid on each Interest Payment Date
for Base Rate Loans.

 

§2.10.4.         Repayment of Swing Line Loans.  The Borrower absolutely and
unconditionally promises to pay each outstanding Swing Line Loan on or prior to
the Swing Line Loan Maturity Date relating thereto.  Upon notice by the
Administrative Agent on any Business Day following the Swing Line Loan Maturity
Date relating to each Swing Line Loan, in the event that the Borrower has not
repaid such Swing Line Loan, each of the Lenders hereby agrees to make Revolving
Credit Loans to the Borrower constituting Base Rate Loans, on the next
succeeding Business Day following such notice, in an amount equal to such
Lender’s Commitment Percentage of the aggregate amount of all Swing Line Loans
outstanding and overdue.  The proceeds thereof shall be applied directly by the
Administrative Agent to repay outstanding Swing Line Loans.  Each Lender hereby
absolutely, unconditionally and irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice as set forth above, notwithstanding
(a) that the amount of such Revolving Credit Loan may not comply with the
applicable minimums set forth herein, (b) the failure of the Borrower to meet
the applicable conditions set forth herein, (c) the occurrence or continuance of
a Default or an Event of Default hereunder, and (d) the Total Commitment in
effect at such time.  In the event that it is impracticable for such Revolving
Credit Loan to be made for any reason on the date otherwise required above, then
each Lender hereby agrees that it shall forthwith purchase (as of the date such
Revolving Credit Loan would have been made, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Administrative Agent, and the Administrative Agent shall sell to each
Lender, such participations in the Swing

 

32

--------------------------------------------------------------------------------


 

Line Loans (including all accrued and unpaid interest thereon) outstanding as
shall be necessary to cause the Lender’s to share in such Swing Line Loans pro
rata based on their respective Commitment Percentages (without regard to any
termination of the Total Commitment hereunder) by making available to the
Administrative Agent an amount equal to such Lender’s participation in the Swing
Line Loans; provided that (i) all interest payable on the Swing Line Loans
(other than interest received by the Administrative Agent pursuant to clause
(ii)) shall be for the account of the Administrative Agent as a funding and
administrative fee until the date as of which the respective participation is
purchased, and (ii) at the time any purchase of such participation is actually
made, the purchasing Lender shall be required to pay the Administrative Agent
interest on the principal amount of the participation so purchased for each day
from and including the date such Loan would otherwise have been made until the
date of payment for such participation at the rate of interest then applicable
to such Swing Line Loans during such period.  The Borrower shall have the right,
at its election, to repay the outstanding amount of a Swing Line Loan, as a
whole or in part, at any time without penalty or premium.

 

§2.11.     Evidence of Debt.

 

(a)           The Loans made by each Lender and the Letters of Credit issued or
extended by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
made and the Letters of Credit issued or extended by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note (a “Note”), which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

§2.12.     Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), at any time after the Closing Date, the Borrower may from time to
time, request an increase in the

 

33

--------------------------------------------------------------------------------


 

Total Commitment by an amount (for all such requests) not exceeding
$500,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $20,000,000, and (ii) the Borrower may make a maximum of three
such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment Amount and, if so, whether by an amount equal to,
greater than, or less than its Commitment Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment Amount.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Issuing Banks and the lender of the Swing Line Loans (which approvals shall not
be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Total Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.  An increase in the Total Commitment pursuant to
this §2.12 and any amendments to this Credit Agreement made solely to evidence
such increase shall not require the consent of any Lender not participating in
such increase.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each member of the Obligor Group dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by an authorized
officer of such Person (i) certifying and attaching the resolutions adopted by
such Person approving or consenting to such increase, and (ii) in the case of
the Borrower, certifying that, no Default or Event of Default exists.  The
Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to §4.10) to
the extent necessary to keep the outstanding Revolving Credit Loans ratable with
any revised Commitment Percentages arising from any nonratable increase in the
Commitment Amounts under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in §24 to the contrary.

 

34

--------------------------------------------------------------------------------


 

§3.          LETTERS OF CREDIT.

 

§3.1.       Letters of Credit.

 

(a)           Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this §3, (A) from time to time on any Business Day during the period from the
Closing Date until the day that is ten (10) days prior to the Maturity Date (or,
if such day is not a Business Day, the next preceding Business Day), to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with §3.2 below, and (B) to honor
drawings under the Letters of Credit; and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that (w) at no time shall the Maximum Drawing
Amount of all Letters of Credit outstanding exceed the Letter of Credit Sublimit
or, if less, the Total Commitment, (x) at no time shall the sum of (1) the
Dollar Equivalent of the aggregate principal amount of all Revolving Credit
Loans outstanding, plus (2) the aggregate principal amount of all Swing Line
Loans outstanding, plus (3) the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations exceed the Total Commitment then in effect, (y) except
to the extent otherwise agreed by an Issuing Bank in its sole discretion and
solely as to itself, at no time shall the sum of the Maximum Drawing Amount of
all Letters of Credit outstanding and issued by any Issuing Bank plus all
Unreimbursed Amounts owing to such Issuing Bank exceed $250,000,000 in the
aggregate, and (z) subject to §2.6 hereof, at no time shall the sum of (I) the
Dollar Equivalent of the aggregate principal amount of all Revolving Credit
Loans denominated in Alternative Currencies outstanding plus (II) the aggregate
Maximum Drawing Amount of all Letters of Credit denominated in Alternative
Currencies and all Unpaid Reimbursement Obligations with respect to Letters of
Credit denominated in Alternative Currencies exceed the Alternative Currency
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
issuance or amendment so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or will expire or that have been drawn upon and reimbursed.

 

(b)           No Issuing Bank shall issue any Letter of Credit, if:

 

(i)            subject to §3.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

 

(ii)           the expiry date of such requested Letter of Credit would occur
after the date that is ten (10) days prior to the Maturity Date, unless all the
Lenders have approved such expiry date.

 

(c)           No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

 

35

--------------------------------------------------------------------------------


 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to any document
relating thereto or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;

 

(ii)           the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;

 

(iii)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$10,000;

 

(iv)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;

 

(v)           such Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;

 

(vi)          any Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s Fronting Exposure
(after giving effect to §4.16(a)(iv)) with respect to the Defaulting Lender
arising from the Letter of Credit then proposed to be issued, the Maximum
Drawing Amount of all Letters of Credit then outstanding and all other Unpaid
Reimbursement Obligations as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(d)           No Issuing Bank shall amend any Letter of Credit if such Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(e)           No Issuing Bank shall be under any obligation to amend any Letter
of Credit if such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof.

 

(f)            Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (i) provided
to the Administrative Agent in §13 with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the documents related thereto pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
§13 included

 

36

--------------------------------------------------------------------------------


 

such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank.

 

§3.2.       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension of Letters of Credit.

 

(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an authorized officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than (A) 11:00 a.m. (New
York time) at least five (5) Business Days (provided that such Issuing Bank
shall use its commercially reasonable efforts to issue such Letter of Credit
within two (2) Business Days following its receipt of any written request
therefor) prior to the proposed issuance date or date of amendment, as the case
may be, of any Letter of Credit denominated in Dollars and (B) 11:00 a.m. (New
York time) at least eight (8) Business Days (provided that such Issuing Bank
shall use its commercially reasonable efforts to issue such Letter of Credit
within five (5) Business Days following its receipt of any written request
therefor) prior to the proposed issuance date or date of amendment, as the case
may be, of any Letter of Credit denominated in an Alternative Currency; or in
each case, such later date and time as the Administrative Agent and such Issuing
Bank may agree in a particular instance in their sole discretion.  In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (i) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (ii) the amount and currency thereof;
(iii) the expiry date thereof; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by such beneficiary in case of any
drawing thereunder; (vi) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; and (vii) such other matters
as such Issuing Bank may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable Issuing Bank
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as such Issuing Bank may reasonably
require.  Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any documents relating thereto, as such Issuing Bank or the Administrative Agent
may reasonably require.

 

(b)           Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless the applicable
Issuing Bank has received written notice from any Lender, the Administrative
Agent or the Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in §10 shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such

 

37

--------------------------------------------------------------------------------


 

Issuing Bank’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Commitment Percentage times the amount of such Letter
of Credit.

 

(c)           If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders, except as provided
below, shall be deemed to have authorized (but may not require) the applicable
Issuing Bank, and such Issuing Bank, except as provided below, shall have
agreed, to permit the extension of such Letter of Credit at any time to an
expiry date not later than the date that is ten (10) days prior to the Maturity
Date; provided, however, that such Issuing Bank shall not permit such extension
if (i) such Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
§3.1(b) or otherwise), or (ii) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Required
Lenders have elected not to permit such extension (but only if such election is
consistent with the terms of the applicable Letter of Credit and the Borrower
would not be entitled to the issuance of such Letter of Credit in its revised
forms (as extended) under the terms thereof) or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in §10 is not then satisfied, and in each such case directing such
Issuing Bank not to permit such extension.

 

(d)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

§3.3.       Drawings and Reimbursements.

 

(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof.  In the case of
a Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable Issuing Bank in such Alternative Currency, unless the
Borrower shall have notified such Issuing Bank promptly following receipt of the
notice of drawing that the Borrower will reimburse such Issuing Bank in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable Issuing
Bank shall notify the Borrower of the Dollar

 

38

--------------------------------------------------------------------------------


 

Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. (New York time) (or in the event the Borrower
has not been notified of such drawing prior to such time, within two hours of
receipt of such notice) on the date of any payment by the applicable Issuing
Bank under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by such Issuing Bank to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the applicable currency.  If the Borrower
fails to so reimburse such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date and the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in §2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Commitment and the
conditions set forth in §10 (other than the delivery of a Loan Request).  Any
notice given by the applicable Issuing Bank or the Administrative Agent pursuant
to this §3.3(a) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(b)           Each Lender shall upon any notice pursuant to §3.3(a) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank, in Dollars, at the
Administrative Agent’s Head Office for Dollar-denominated payments, an amount
equal to its Commitment Percentage times the Unreimbursed Amount not later than
1:00 p.m. (New York time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of §3.3(c), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank in Dollars.

 

(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Base Rate Loan on the Honor Date because the conditions set
forth in §10 cannot be satisfied or for any other reason, such amount shall be
an Unpaid Reimbursement Obligation, which Unpaid Reimbursement Obligation shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable Issuing Bank pursuant to §3.3(b) shall
be deemed payment in respect of its reimbursement obligation in satisfaction of
its participation obligation under this §3.3.

 

(d)           Until each Lender funds its Loan or reimbursement obligation
pursuant to this §3.3 to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of such
Issuing Bank.

 

(e)           Each Lender’s obligation to make Loans or payments with respect to
its reimbursement obligation under this §3.3 to reimburse the applicable Issuing
Bank for amounts

 

39

--------------------------------------------------------------------------------


 

drawn under Letters of Credit, as contemplated by this §3.3, shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Bank, the Borrower, any Subsidiary of such
Issuing Bank or the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this §3.3 is
subject to the conditions set forth in §10 (other than delivery by the Borrower
of a Loan Request).  No such payment of any Lender’s reimbursement obligations
under this §3.3 shall relieve or otherwise impair the obligation of the Borrower
to reimburse the applicable Issuing Bank for the amount of any payment made by
such Issuing Bank under any Letter of Credit issued by such Issuing Bank,
together with interest as provided herein.

 

(f)            If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this §3.3 by the time
specified in §3.3(b), then, without limiting the other provisions of this Credit
Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing, or similar fees customarily charged by such
Issuing Bank in connection with the foregoing.  A certificate of the applicable
Issuing Bank submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (f) shall be conclusive absent
manifest error.

 

§3.4.       Repayment of Participations.  At any time after the applicable
Issuing Bank has made a payment under any Letter of Credit and has received from
any Lender such Lender’s payment in respect of its reimbursement obligation
under §3.3, if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s reimbursement obligation under §3.3 was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent. If any payment received by the Administrative Agent for
the account of the applicable Issuing Bank pursuant to §3.3(a) is required to be
returned in connection with any bankruptcy or insolvency proceeding or otherwise
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of such Issuing Bank its Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Credit Agreement.

 

40

--------------------------------------------------------------------------------


 

§3.5.       Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable Issuing Bank for each drawing under each Letter of Credit such
Issuing Bank has issued shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:

 

(a)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other Loan Document;

 

(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary of the Borrower may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such
Issuing Bank or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(d)           any payment by such Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any insolvency law;

 

(e)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or in the
relevant currency markets generally; or

 

(f)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary of the Borrower provided that nothing in this §3.5 shall impair
the rights of the Borrower under §3.6.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

§3.6.       Role of Issuing Banks.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the

 

41

--------------------------------------------------------------------------------


 

Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the Issuing Banks, the Administrative Agent, any of
their respective Affiliates, directors, officers, employees, agents and advisors
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of such Person’s
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or any other document relating thereto.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Banks, the
Administrative Agent, any of their respective Affiliates, directors, officers,
employees, agents and advisors nor any correspondent, participant or assignee of
any Issuing Bank shall be liable or responsible for any of the matters described
in clauses (a) through (f) of §3.5; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The responsibility of each Issuing Bank
and its correspondents to the Borrower and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity on their
face in all material respects with such Letter of Credit.

 

§3.7.       Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

§3.8.       Transitional Letters of Credit.  Schedule 3.8 contains a list of
certain letters of credit issued prior to the Closing Date for the account of
the Borrower under the Existing Credit Agreement (the “Existing Letters of
Credit”).  On the Closing Date, (a) the Existing Letters of Credit shall be
deemed to be Letters of Credit issued pursuant to this §3 and shall be subject
to all of the provisions applicable to Letters of Credit under this Credit
Agreement and (b) all liabilities of the Borrower with respect to the Existing
Letters of Credit shall constitute

 

42

--------------------------------------------------------------------------------


 

Obligations of such Borrower with respect to Letters of Credit in accordance
with this Credit Agreement and the Loan Documents as though such Borrower had
delivered a Letter of Credit Application under this Credit Agreement.  On the
Closing Date, the letter of credit fees owing with respect to the Existing
Letters of Credit under §3.10 of the Existing Credit Agreement shall be
calculated and paid in full.  From and after the Closing Date, the Borrower
shall pay Letter of Credit Fees and such other fees as provided in §3.9, in each
case when due pursuant to §3.9, with respect to each of the Existing Letters of
Credit.

 

§3.9.       Letter of Credit Fee.  The Borrower shall, on the first day of each
calendar quarter for the immediately preceding calendar quarter, pay to the
Administrative Agent, in Dollars, a fee (the “Letter of Credit Fee”) for each
Letter of Credit issued, extended or renewed during such calendar quarter by the
applicable Issuing Bank at a rate per annum equal to (a) with respect to each
standby Letter of Credit, the Applicable Margin for standby Letters of Credit in
effect from time to time and (b) with respect to documentary Letters of Credit,
the Applicable Margin for documentary Letters of Credit in effect from time to
time, in each case, on the Maximum Drawing Amount of such Letter of Credit for
the period such Letter of Credit is outstanding.  The Administrative Agent
shall, in turn, remit to each Lender (including Bank of America) such Lender’s
Commitment Percentage of the Letter of Credit Fee; provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable Issuing Bank pursuant to
this §3 shall be payable, to the maximum extent permitted by applicable law, to
the other Lenders in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to
§4.16(a)(iv), with the balance of such fee, if any, payable to such Issuing Bank
for its own account.  In addition, in respect of each Letter of Credit, the
Borrower shall pay the applicable Issuing Bank for its own account (i) quarterly
in arrears on the last day of each calendar quarter, a fronting fee as set forth
in the Fee Letter or as otherwise agreed between the Borrower and the applicable
Issuing Bank, and, (ii) at such other time or times as such charges are
customarily made by such Issuing Bank, such Issuing Bank’s customary issuance,
amendment, negotiation or document examination and other administrative fees as
in effect from time to time.

 

§3.10.     Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Letter of Credit Application or any other
document related thereto, the terms hereof shall control.

 

§4.          CERTAIN GENERAL PROVISIONS; FEES.

 

§4.1.       Closing, Administrative Agent and Other Fees.  The Borrower shall
pay (a) to the Administrative Agent for the accounts of the Lenders on the
Closing Date a closing fee as set forth in the Fee Letter, and (b) to the
Co-Lead Arrangers and the Lenders, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
All such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

 

§4.2.       Facility Fee.  During the Revolver Period, the Borrower agrees to
pay to the Administrative Agent for the accounts of the Lenders in accordance
with their respective

 

43

--------------------------------------------------------------------------------


 

Commitment Percentages, subject to adjustment as provided in §4.16, a facility
fee (the “Facility Fee”), which shall be calculated for each day at a per annum
rate as set forth in the definition of Applicable Margin with respect to the
Facility Fee in effect at such time on the Total Commitment.  The Facility Fee
shall be payable quarterly in arrears on the last day of each calendar quarter
for the calendar quarter then ended commencing on the first such date following
the Closing Date, with a final payment on the Maturity Date or any earlier date
on which the Total Commitment shall terminate.

 

§4.3.       Funds for Payments.

 

§4.3.1.    Payments to Administrative Agent.  All payments of principal,
interest, Facility Fees, Letter of Credit Fees and any other fees or amounts due
hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent, for the respective accounts of the Lenders and the
Administrative Agent, not later than, except with respect to principal and
interest on Loans denominated in an Alternative Currency, 2:00 p.m. (New York
time), at the Administrative Agent’s Head Office or at such other location
designated by the Administrative Agent that the Administrative Agent may from
time to time designate, in each case in Same Day Funds.  All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.  Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Head Office, or at such other location designated
by the Administrative Agent that the Administrative Agent may from time to time
designate, in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Credit Agreement be made in
the United States.

 

§4.3.2.    No Offset, Etc.  All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without condition or deduction for any
recoupment, defense, setoff or counterclaim.

 

§4.3.3.    Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

44

--------------------------------------------------------------------------------


 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant governmental authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant governmental authority in accordance with applicable laws.

 

(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each Issuing Bank, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant governmental
authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an Issuing Bank for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A reasonably detailed certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
an Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.  Any such claim against the
Borrower must be made within 180 days of the payment by the Administrative Agent
or the Lender to which such claim relates.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and each Issuing Bank shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any governmental authority as a result of the failure by
such Lender or such Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such Issuing Bank, as the case may be, to the
Borrower or the Administrative Agent pursuant to subsection (e). 

 

45

--------------------------------------------------------------------------------


 

Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
Issuing Bank, as the case may be, under this Credit Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an Issuing Bank, the termination of the Total
Commitment and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a governmental authority as provided
in this §4.3.3, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such governmental authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
§7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent,

 

46

--------------------------------------------------------------------------------


 

but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(C)           each Foreign Lender shall provide, promptly upon the reasonable
demand of the Borrower or the Administrative Agent, any information, form or
document, accurately completed, that may be required in order to demonstrate
that such Foreign Lender is in compliance with the requirements of FATCA,
including §1471(b) of the Code, if such Foreign Lender is a foreign financial
institution (as such term is defined in §1471(d)(4) of the Code) or §1472(b), if
such Foreign Lender is a non-financial foreign entity (as such term is defined
in §1472(d) of the Code).

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or an Issuing Bank, or have any
obligation to pay to any Lender or any Issuing Bank,

 

47

--------------------------------------------------------------------------------


 

any refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such Issuing Bank, as the case may be.  If the Administrative Agent,
any Lender or any Issuing Bank determines, in its good faith judgment, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such governmental authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

§4.4.       Computations.  All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be based
on a 360-day year, and, in each case, paid for the actual number of days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Eurocurrency Rate Loans, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to §4.3.1, bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

§4.5.       Inability to Determine Eurocurrency Rate.  If the Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such

 

48

--------------------------------------------------------------------------------


 

Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for Base Rate Loans
in the amount specified therein.

 

§4.6.       Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), such Lender shall forthwith give notice of such circumstances to the
Borrower and the other Lenders and (a) thereupon the commitment of such Lender
to make Eurocurrency Rate Loans in the affected currency or currencies or
convert Loans of another Type to Eurocurrency Rate Loans in the affected
currency or currencies shall forthwith be suspended and such Lender’s Loans then
outstanding as Eurocurrency Rate Loans in the affected currency or currencies,
if any, shall be automatically, on the last day of the then current Interest
Period relating thereto or within such earlier period as may be required by law,
(i) in the case of Eurocurrency Rate Loans denominated in an Alternative
Currency, converted to a Loan denominated in Dollars (or at the timely request
of the Borrower, a Loan denominated in an unaffected Alternative Currency) and
(ii) in the case of a Eurocurrency Rate Loan denominated in Dollars, converted
to a Base Rate Loan or (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  The Borrower hereby agrees promptly
to pay the Administrative Agent for the account of such Lender, upon demand by
such Lender, any additional amounts necessary to compensate such Lender for any
costs incurred by such Lender in making any conversion in accordance with this
§4.6, including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurocurrency Rate Loans
hereunder.

 

§4.7.       Additional Costs, Etc.  If any change after the Closing Date to any
present applicable law or if any future applicable law, which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:

 

49

--------------------------------------------------------------------------------


 

(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement) or any Issuing Bank;

 

(b)           subject any Lender or any Issuing Bank to any tax of any kind
whatsoever with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by §4.3.3
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such Issuing Bank);

 

(c)           impose on any Lender or any Issuing Bank or the applicable
interbank market any other condition, cost or expense affecting this Credit
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein; or

 

(d)           result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans
denominated in an Alternative Currency,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.  Notwithstanding the
foregoing, the Borrower shall not be liable to any Lender or the Administrative
Agent for any such costs incurred more than sixty (60) days prior to receipt by
the Borrower of such demand for payment from such Lender or (as the case may be)
the Administrative Agent unless such costs were incurred prior to such 60-day
period solely as a result of such present or future applicable law being
retroactive to a date which occurred prior to such 60-day period.

 

§4.8.       Capital Adequacy.  If any Lender or the Administrative Agent
determines that the adoption of or change, after the Closing Date, in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
a court or governmental authority with appropriate jurisdiction has the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Credit Agreement, the Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or

 

50

--------------------------------------------------------------------------------


 

such Issuing Bank’s holding company could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such Issuing
Bank’s then existing policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and assuming full
utilization of such entity’s capital) by any amount deemed by such Lender or (as
the case may be) the Administrative Agent to be material, then such Lender or
the Administrative Agent may notify the Borrower of such fact.  To the extent
that the amount of such reduction in the return on capital is not reflected in
the Base Rate or the Eurocurrency Rate then the Borrower agrees to pay such
Lender or (as the case may be) the Administrative Agent for the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Lender or (as the case may be) the Administrative Agent of
a certificate in accordance with §4.9 hereof, provided that the Borrower shall
not be liable to any Lender or the Administrative Agent for costs incurred more
than sixty (60) days prior to receipt by the Borrower of the notice referred to
in the immediately preceding sentence from such Lender or (as the case may be)
the Administrative Agent.  Each Lender shall allocate such cost increases among
its customers in good faith and on an equitable basis.

 

§4.9.       Certificate.  A certificate setting forth any additional amounts
payable pursuant to §§4.7 or 4.8 hereof and a brief explanation of such amounts
which are due, submitted by any Lender or the Administrative Agent to the
Borrower, shall be conclusive, absent manifest error, that such amounts are due
and owing.  If the Borrower is required to pay any additional amounts pursuant
to §§4.7 or 4.8 hereof with respect to any Lender, the Borrower may, following
payment in full of the amount or amounts due set forth in such certificate, take
the actions permitted by §4.12 hereof to replace such Lender.

 

§4.10.     Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to §4.12.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this §4.10, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore

 

51

--------------------------------------------------------------------------------


 

interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

 

§4.11.     Interest After Default.  Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents, if not repaid on or
before the fifth calendar day following the day such payment was due, shall bear
interest from the due date thereof, compounded monthly and payable on demand at
any time from and after the fifth calendar day following the day such payment
was due, at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).

 

§4.12.     Replacement of Individual Lenders.  Upon the happening of any of the
events set forth in §§2.4.2, 4.3.3, 4.6, 4.7, 4.8, 4.13 or the last sentence of
§24, or in the case of a Defaulting Lender, the Borrower may (provided that at
the time no Default or Event of Default exists or would result after giving
effect to the Borrower’s action) prepay in full all Loans and other obligations
owing by the Borrower to each affected Lender under §§2.4.2, 4.3.3, 4.6, 4.7,
4.8, 4.13 or the last sentence of §24 and/or each Defaulting Lender (each such
Lender being called a “Substituted Lender”), together with all amounts payable
by the Borrower under §4.10 hereof with respect to such prepayment, and
terminate the Commitment(s) of such Lender(s) subject to the following
conditions:

 

(a)           the Borrower shall have delivered to the Administrative Agent not
less than five (5) Business Days prior to the exercise of its rights under this
§4.12 a written commitment in form and substance satisfactory to the
Administrative Agent and each of the Lenders from a banking institution (the
“Replacement Lender”) reasonably acceptable to the Administrative Agent and each
of the remaining Lenders (other than the Substituted Lender) in which such
Replacement Lender agrees to become a “Lender” under this Credit Agreement,
having a Commitment Amount in the amount of the Substituted Lender’s Commitment
Amount;

 

(b)           the Borrower shall have given appropriate notice of any prepayment
under this §4.12 as required by §4.7 and subject to all other provisions of this
Credit Agreement; and

 

(c)           simultaneously with any prepayment of all Loans and other
obligations owing by the Borrower to a Substituted Lender under this §4.12, the
Substituted Lender shall have assigned, pursuant to §17 hereof of this Credit
Agreement the Commitment of such Substituted Lender to the Replacement Lender
and such Replacement Lender shall have become a Lender under this Credit
Agreement, having a Commitment Amount in the amount of such Substituted Lender’s
Commitment Amount and such Replacement Lender shall have simultaneously funded
all such Loans prepaid hereunder. Each of the Lenders agrees that in the event
that it becomes a Substituted Lender pursuant to this §4.12, it shall cooperate
and assign its Commitment pursuant to this §4.12(c).

 

§4.13.     Additional Reserve Requirements.  The Borrower shall pay to each
Lender, without duplication, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal

 

52

--------------------------------------------------------------------------------


 

amount of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans in an Alternative Currency, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places), to the extent not reflected in the Mandatory Cost,
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

 

§4.14.     Guaranties.  The payment and performance of the Obligations shall be
guaranteed by each Guarantor pursuant to the Guaranties, each of which shall be
in the form of Exhibit B hereto.  The Borrower may, and in accordance with
§6.13, shall, cause additional Subsidiaries of the Borrower to become Guarantors
hereunder by causing such Subsidiary or Subsidiaries to agree to be bound by the
provisions of the Guaranty, to execute and deliver a Joinder Agreement and to
deliver such legal opinions and other documents and instruments as the
Administrative Agent may request.  The Administrative Agent shall, upon the
written request of the Borrower and at the cost and expense of the Borrower,
release any Guarantor from its obligations to the Administrative Agent and the
Lenders under the Guaranty to which such Guarantor is a party in connection with
(a) any sale of all the Capital Stock of such Guarantor to any Person (other
than the Borrower or a Subsidiary of the Borrower) or (b) the conveyance or
transfer of such Guarantor’s property and assets substantially as an entirety or
the merger of such Guarantor with or into any person that, after giving effect
to the transaction, is not a Subsidiary of the Borrower, in each case, to the
extent such transaction is permitted by the Credit Agreement.  In addition, each
Guarantor shall be automatically released from its obligations under the
Guaranty if (i) such Guarantor is not then a guarantor of any of the Borrower’s
then outstanding publicly issued debt securities having a principal amount in
excess of $100,000,000 (or its guarantee thereof is to be released substantially
concurrently with or, upon compliance with provisions of the instruments
governing such securities that shall be satisfied, promptly after, the release
of its obligations under the Guaranty), (ii) such Guarantor is not then a
guarantor of any other then existing credit facility of the Borrower having a
principal amount or committed amount in excess of $100,000,000 (or its guarantee
thereof is to be released substantially concurrently with or, upon compliance
with provisions of each such facility that shall be satisfied, promptly after,
the release of its obligations under the Guaranty), (iii) such Guarantor is not
then a guarantor of any then outstanding commercial paper issued under any
commercial paper program of the Borrower having a principal amount in excess of
$100,000,000 (or its guarantee thereof is to be released substantially
concurrently with or, upon compliance with provisions of such program that shall
be satisfied, promptly after, the release of its obligations under the
Guaranty), (iv) no Default or Event of Default shall have occurred and be
continuing, or would occur as a result thereof, on the date of such release and
(v) the Borrower shall have provided to the Administrative Agent notice of such
release.  Upon the

 

53

--------------------------------------------------------------------------------


 

written request of the Borrower, the Administrative Agent shall execute any
documents reasonably required in order to acknowledge the release of such
Guarantor from its obligations under the Guaranty. The Borrower shall deliver to
the Lenders an updated Schedule 2 upon the release or addition of any Guarantor
as provided in this §4.14.

 

§4.15.     Cash Collateral.  (a) Certain Credit Support Events.  Upon the
request of the Administrative Agent or any Issuing Bank (i) if such Issuing Bank
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an Unpaid Reimbursement Obligation, or (ii) if, as
of the Letter of Credit Expiration Date, any Unpaid Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then Outstanding amount of all Unpaid Reimbursement
Obligations plus the Maximum Drawing Amount.  At any time that there shall exist
a Defaulting Lender, within three (3) Business Days after the request of the
Administrative Agent or any Issuing Bank with Fronting Exposure (or, to the
extent such request is made by any such Issuing Bank, within such greater number
of Business Days as all the Issuing Banks with Fronting Exposure and the
Administrative Agent, to the extent it has Fronting Exposure with respect to
Swing Line Loans, at such time may agree in their sole discretion), the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
§4.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, shall grant to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Banks and the Lenders, and shall agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §4.15(c). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under any of this §4.15 or
§§3, 4.16 or 11.2 in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific Unpaid Reimbursement
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto

 

54

--------------------------------------------------------------------------------


 

(including by the termination of Defaulting Lender status of the applicable
Lender, or, as appropriate, its assignee following compliance with §17.2) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower or any Guarantor shall not be released during the
continuance of a Default or Event of Default, and (y) the Person providing Cash
Collateral and the applicable Issuing Bank or the Administrative Agent, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

§4.16.     Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be restricted as set forth in §24.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
§11 or otherwise, and including any amounts made available to the Administrative
Agent by such Defaulting Lender pursuant to §12), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent, in its capacity as Administrative Agent, hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the applicable Issuing Bank or the Administrative Agent, in its capacity as
issuer of Swing Line Loans, hereunder; third, if so determined by the
Administrative Agent or requested by the applicable Issuing Bank, to be held as
Cash Collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Credit Agreement; sixth, to the payment of any amounts owing to the
Borrower, the Lenders, the Issuing Banks or the Administrative Agent as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Unpaid Reimbursement Obligation in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Unpaid Reimbursement Obligations were made at a time
when the conditions set forth in §10 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Unpaid Reimbursement
Obligations owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Unpaid Reimbursement
Obligations owed to, such Defaulting Lender.  Any payments,

 

55

--------------------------------------------------------------------------------


 

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this §4.16(a)(ii) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  Such Defaulting Lender (x) shall be entitled to
receive any Facility Fee pursuant to §4.2 for any period during which such
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding amount of the Loans funded by it and (2) its Commitment Percentage
of the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to §§2.10, 3, 4.15, or 4.16(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the
applicable Issuing Bank and the Administrative Agent, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from such Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in §3.9.

 

(iv)          Reallocation of Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to §§2.10 and 3, or to advance Loans in respect of Unreimbursed
Amounts under §3.3(b) or unreimbursed Swing Line Loans under §2.10.5, the
“Commitment Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of such Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; provided that, on any date thereafter during such period, to the extent
such Default or Event of Default has been cured or waived, such reallocation
shall occur at such later date; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans, or to advance such Loans, as the case may be, shall
not exceed the positive difference, if any, of (1) the Commitment of such
non-Defaulting Lender minus (2) the aggregate outstanding amount of the Loans of
such Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to §4.16(a)(iv)), whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver

 

56

--------------------------------------------------------------------------------


 

or release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

§5.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

 

§5.1.       Corporate Authority.

 

§5.1.1.    Incorporation; Good Standing.  The Borrower and each Guarantor (a) is
a corporation (or similar business entity) or, as the case may be, a
Massachusetts Business Trust duly organized, validly existing and in good
standing under the laws of its state of incorporation or organization, (b) has
all requisite corporate (or the equivalent company) or, as the case may be,
trust power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation (or
similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on the business, assets
or financial condition of the Borrower.

 

§5.1.2.    Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents by the Borrower and each Guarantor
which is or is to become a party thereto, and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company) or,
as the case may be, trust authority of such Person, (b) have been duly
authorized by all necessary corporate (or the equivalent company) or, as the
case may be, trust proceedings, (c) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Person is subject which would have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole or on the ability of such Person
to fulfill its obligations under this Credit Agreement and the other Loan
Documents to which it is a party, (d) do not in any material respect conflict
with or result in any breach or contravention of any judgment, order, writ,
injunction, license or permit applicable to the Borrower or any Guarantor and
(e) do not conflict with any provision of the corporate charter or bylaws (or
similar constitutive documents) or, as the case may be, the Agreement and
Declaration of Trust of, or any agreement or other instrument binding upon, the
Borrower or any Guarantor.

 

§5.1.3.    Enforceability.  The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Borrower or any Guarantor is or is to
become a party will result in valid and legally binding obligations of such
Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

§5.2.       Governmental Approvals.  The execution, delivery and performance by
the Borrower and the Guarantors of this Credit Agreement and the other Loan
Documents to which

 

57

--------------------------------------------------------------------------------


 

the Borrower or any Guarantor is or is to become a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.

 

§5.3.       Title to Properties; Leases.  Except as indicated on Schedule 5.3
hereto, the Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no mortgages,
leases, conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens.

 

§5.4.       Financial Statements; Fiscal Year.  (a) There has been furnished to
each of the Lenders an audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the Balance Sheet Date, and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by Ernst & Young LLP.  Such balance sheet and statements
of income and cash flows have been prepared in accordance with GAAP and fairly
present the financial condition of the Borrower and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
fiscal year then ended.  There are no contingent liabilities of the Borrower or
any of its Subsidiaries as of such date involving material amounts, known to the
officers of the Borrower, which were not disclosed in such balance sheet and the
notes related thereto.

 

(b)           There has been furnished to each of the Lenders an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at July 31,
2010, and unaudited consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for the fiscal quarter then ended.  Such balance
sheet and statements of income and cash flows have been prepared in accordance
with GAAP and fairly present the financial condition of the Borrower and its
Subsidiaries as at the close of business on the date thereof and the results of
operations for the fiscal quarter then ended (subject to year-end adjustments). 
There are no contingent liabilities of the Borrower or any of its Subsidiaries
as of such date involving material amounts, known to the officers of the
Borrower, which were not disclosed in such balance sheet and the notes related
thereto.

 

(c)           The Borrower has a fiscal year which is the 52/53 week period
ending on the Saturday closest to January 31st of each year.

 

§5.5.       No Material Changes, Etc.  Since the Balance Sheet Date there has
occurred no change in the operations, business, properties, assets or financial
condition of the Borrower and its Subsidiaries as shown on or reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries as at the
Balance Sheet Date, or the consolidated statements of income and cash flows for
the fiscal year then ended, other than changes in the ordinary course of
business that have not had any materially adverse effect either individually or
in the aggregate on the business, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole.  Since the Balance Sheet Date, the
Borrower has not made any Distributions except Distributions made in compliance
with §7.4 hereof.

 

58

--------------------------------------------------------------------------------


 

§5.6.       Franchises, Patents, Copyrights, Etc.  The Borrower and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and has rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted without
known conflict with any rights of others, except to the extent such conflict
would not materially adversely affect the properties, assets, financial
condition or business of the Borrower and its Subsidiaries taken as a whole.

 

§5.7.       Litigation.  Except as set forth in Schedule 5.7 hereto, there are
no actions, suits, proceedings or investigations of any kind pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries before any court, tribunal or administrative agency or board that,
either in any case or in the aggregate, would be reasonably likely to
(i) materially adversely affect the properties, assets, financial condition or
business of the Borrower and its Subsidiaries taken as a whole, (ii) materially
impair the right of the Borrower and each of its Subsidiaries to carry on
business substantially as now conducted by it, (iii) result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the consolidated balance sheet of the Borrower and its
Subsidiaries or (iv) have a reasonable likelihood of success in adversely
impacting the validity of material provisions of this Credit Agreement or any of
the other Loan Documents, or any material rights or remedies of the
Administrative Agent or Lenders hereunder or thereunder.

 

§5.8.       Compliance with Other Instruments, Laws, Etc.  Neither the Borrower
nor any of its Subsidiaries is in violation of any provision of its charter
documents, bylaws (or equivalent constitutive documents), or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that would reasonably be
expected to materially and adversely affect the financial condition, properties
or business of the Borrower and its Subsidiaries taken as a whole.

 

§5.9.       No Event of Default.  No Default or Event of Default has occurred
and is continuing.

 

§5.10.     Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an “investment company”, as
such term is defined in the Investment Company Act of 1940.

 

§5.11.     Employee Benefit Plans.  (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, all Applicable
Pension Legislation, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under §401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under §401(a) of the Code and
the trust related thereto has been determined by the Internal Revenue Service to
be exempt from federal income tax under §501(a) of the Code, or an application
for such a letter is currently being processed by the Internal Revenue Service. 
To the knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any governmental authority,
with respect to any Plan that

 

59

--------------------------------------------------------------------------------


 

could reasonably be expected to have a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a material adverse effect on the business,
assets or financial condition of the Borrower and its Subsidiaries, taken as a
whole.

 

(c)           (i)            No ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate has knowledge of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan which would reasonably be expected
to result in a material adverse effect on the business, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole; (ii) the
Borrower and each ERISA Affiliate has met in material respects all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in §430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to §4069 or §4212(c) of ERISA.

 

(d)           Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than on the Closing Date,
those listed on Schedule 5.11 hereto.

 

(e)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee defined benefit pension plan
maintained or contributed to by the Borrower or any if its Subsidiaries that is
not subject to United States (a “Foreign Plan”):

 

(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices except where the failure to do so could not reasonably be expected to
have a material adverse effect on the business, assets or financial condition of
the Borrower and its Subsidiaries, taken as a whole, or otherwise create a
Default or Event of Default hereunder;

 

(ii)           only to the extent required by Applicable Pension Legislation,
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles and in accordance with
applicable law except where any failure to do so could not

 

60

--------------------------------------------------------------------------------


 

reasonably be expected to have a material adverse effect on the business, assets
or financial condition of the Borrower and its Subsidiaries taken as a whole;
and

 

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities
except where the failure to do so could not reasonably be expected to have a
material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole, or otherwise create a Default
or Event of Default hereunder.

 

§5.12.     Regulations U and X, Etc.  The proceeds of the Revolving Credit Loans
shall be used for the purposes described in §6.11 hereof.  No portion of any
Revolving Credit Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” (as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224 (the “Margin Regulations”)) in violation of the Margin Regulations.

 

§5.13.     Environmental Compliance.  The Borrower has taken all reasonably
necessary steps to investigate the past and present condition and usage of the
Real Estate and the operations conducted thereon and, based upon such diligent
investigation, has determined that:

 

(a)           none of the Borrower, its Subsidiaries nor any operator of the
Real Estate or any operations thereon is in violation, or alleged violation, of
any Environmental Laws, which violation would have a material adverse effect on
the business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 

(b)           neither the Borrower nor any of its Subsidiaries has received any
Environmental Notice during the last five (5) years that has the potential to
materially affect the assets, liabilities, financial condition or operations of
the Borrower and its Subsidiaries taken as a whole, except as set forth on
Schedule 5.13 hereto;

 

(c)           except as set forth on Schedule 5.13 attached hereto: (i) no
portion of the Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate; in each case except in accordance with applicable
Environmental Laws the noncompliance with which would have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (ii) in the course of any activities conducted
by the Borrower or operators of its properties, no Hazardous Substances have
been generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws the noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole; (iii) there have been no releases or
threatened releases of Hazardous Substances on, upon, into or from the
properties of the Borrower or any of its Subsidiaries, which releases would have
a material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (iv) to the best of the
Borrower’s knowledge, there have been no releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on the Real Estate and
which would have a material adverse effect on

 

61

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries, taken as a whole; and (v) in addition, any
Hazardous Substances that have been generated on any of the Real Estate have, to
the best of the Borrower’s knowledge, been transported offsite only as required
under and in compliance with applicable Environmental Laws.

 

§5.14.     Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, neither the Borrower nor any of its Subsidiaries or, to Borrower’s
knowledge, other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

 

§5.15.     Subsidiaries, Etc.  As of the Closing Date, other than those
Subsidiaries of the Borrower described on Schedule 5.15(a) attached hereto, the
Borrower has no other Subsidiaries.  As of the Closing Date, except as set forth
on Schedule 5.15(b) attached hereto, neither the Borrower nor any Subsidiary of
the Borrower is engaged in any joint venture or partnership with any other
Person.

 

§5.16.     Taxpayer Identification Numbers.  The true and correct U.S. taxpayer
identification number of the Borrower and each Guarantor is set forth on
Schedule 5.16.

 

§6.          AFFIRMATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letters of Credit:

 

§6.1.       Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans, the Facility Fee, the
Letter of Credit Fees, the fees provided for in the Fee Letter, and all other
fees and other amounts provided for in this Credit Agreement and the other Loan
Documents to which the Borrower is a party, all in accordance with the terms of
this Credit Agreement and such other Loan Documents.

 

§6.2.       Maintenance of Office.  The Borrower will maintain its chief
executive office in Framingham, Massachusetts, or at such other place in the
United States of America as the Borrower shall designate upon written notice to
the Administrative Agent, where notices,

 

62

--------------------------------------------------------------------------------


 

presentations and demands to or upon the Borrower in respect of the Loan
Documents to which the Borrower is a party may be given or made.

 

§6.3.       Records and Accounts.  The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes, depreciation,
depletion, obsolescence and amortization of its properties and the properties of
its Subsidiaries, contingencies, and other reserves.

 

§6.4.       Financial Statements, Certificates and Information.  The Borrower
will deliver to the Administrative Agent (and the Administrative Agent will
promptly, after receipt thereof, deliver to the Lenders):

 

(a)           as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year (or, if earlier, within fifteen (15)
days after the date required to be filed with the Securities and Exchange
Commission without giving effect to extensions) of the Borrower, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year, and the related consolidated statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP, and certified without
qualification by Ernst & Young LLP, any nationally recognized firm of
independent certified public accountants or by other independent certified
public accountants reasonably satisfactory to the Administrative Agent and
(ii) a statement certified by the chief financial officer or the treasurer of
the Borrower in substantially the form of Exhibit C attached hereto (a
“Compliance Certificate”) and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §8 hereof and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date;

 

(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year (or, if earlier, within ten (10) days after the date required to be
filed with the Securities and Exchange Commission without giving effect to
extensions) of the Borrower, (i) copies of the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such quarter, and
the related consolidated statement of income and consolidated statement of cash
flow for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or the treasurer of the Borrower
that to the best of the Borrower’s knowledge, the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (subject to year-end adjustments) and
(ii) a Compliance Certificate as of such fiscal quarter end;

 

(c)           from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request;

 

(d)           (i) promptly upon becoming aware of the occurrence of any actual
or claimed Event of Termination under any Material Securitization Transaction
the result of which would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof

 

63

--------------------------------------------------------------------------------


 

or of any obligations issued thereunder to accelerate the maturity thereof or
require the repurchase of the receivables sold thereunder, notice thereof, which
notice shall describe such Event of Termination and indicate what steps the
Borrower and its Subsidiaries are taking to remedy the same and (ii) promptly
upon request therefor, such other information with respect thereto as the
Administrative Agent shall reasonably request; and

 

(e)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the Securities Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

 

All Confidential Information concerning the Borrower supplied by the Borrower to
the Lenders pursuant to the terms hereof will be held in confidence by the
Lenders and the Lenders shall not disclose such Confidential Information except
as permitted by §25 of this Credit Agreement.

 

Documents required to be delivered pursuant to this §6.4 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at staples.com; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender, each Issuing Bank and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent, any Issuing Bank or any
Lender that requests in writing that the Borrower deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent, such Issuing Bank or such Lender and (ii) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender and each Issuing Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Co-Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”); provided, however, that each
Public Lender shall identify at least one employee who may receive material
non-public information with respect to the Borrower or its securities.  The
Borrower hereby agrees that (A) all Borrower Materials that are to be made

 

64

--------------------------------------------------------------------------------


 

available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
by the Borrower which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Co-Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, (x) to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in §25 and (y) to the extent such Borrower Materials are not marked
“PUBLIC” and posted on the Platform, such Borrower Materials will also be
subject to the additional confidentiality provisions included on the Platform);
(C) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (D) the
Administrative Agent and the Co-Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor” and the
Administrative Agent, the Issuing Banks and the Lenders agree not to trade
securities on the basis of any Borrower Materials that are posted on the
Platform and are not marked “PUBLIC.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

§6.5.       Notices.  The Borrower will promptly notify the Administrative Agent
for the benefit of the Lenders in writing of the occurrence of any Default or
Event of Default.  The Borrower will promptly give notice to the Administrative
Agent for the benefit of the Lenders (a) of any material violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency, (b) upon becoming aware thereof, of any inquiry,
proceeding,

 

65

--------------------------------------------------------------------------------


 

investigation, or other action, including a notice from any agency of potential
environmental liability, or any federal, state or local environmental agency or
board, that has the potential to materially affect the assets, liabilities,
financial conditions or operations of the Borrower, (c) upon becoming aware
thereof, of the occurrence of any ERISA Event that could reasonably be expected
to have a material adverse effect on the business, assets or financial
conditions of the Borrower and its Subsidiaries, taken as a whole, (d) of any
change in any Senior Debt Rating, (e) of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary of
the Borrower other than a change in GAAP and (f) of the acquisition or formation
by the Borrower of any Material Subsidiary.  The Borrower will give notice to
the Administrative Agent for the benefit of the Lenders in writing within
fifteen (15) days of becoming aware of any litigation or proceedings threatened
in writing or any pending litigation and proceedings affecting the Borrower or
any of its Subsidiaries or to which the Borrower or any of its Subsidiaries is
or becomes a party involving an uninsured claim against the Borrower or any of
its Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower and its Subsidiaries taken as a whole and stating the
nature and status of such litigation or proceedings.  The Borrower will, and
will cause each of its Subsidiaries to, give notice to the Administrative Agent
for the benefit of the Lenders, in writing, in form and detail satisfactory to
the Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $50,000,000.  The Administrative Agent will promptly,
after receipt thereof, deliver copies of any notices provided by the Borrower
pursuant to this §6.5 to the Lenders.

 

§6.6.       Legal Existence; Maintenance of Properties.  The Borrower will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not, and will not cause or permit any of the Guarantors to, convert to
a limited liability company or a limited liability partnership unless
simultaneously with such conversion the Borrower or such Guarantor shall have
executed and delivered to the Administrative Agent all documentation which the
Administrative Agent reasonably determines is necessary to continue the
Borrower’s or such Guarantor’s obligations in respect of this Credit Agreement
or the Guaranty, as applicable.  The Borrower (a) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(b) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (c) will, and will cause
each of its Subsidiaries to, continue to engage primarily in the businesses now
conducted by them and in related businesses; provided that nothing in this §6.6
shall prevent the Borrower from discontinuing the operation and maintenance of
any of its properties or any of those of its Subsidiaries if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its or their
business and does not in the aggregate materially adversely affect the business
of the Borrower and its Subsidiaries on a consolidated basis.

 

§6.7.       Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
(including self-insurance) insurance with respect to its properties and business
against such casualties and contingencies as shall be in

 

66

--------------------------------------------------------------------------------


 

accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.  At the
request of the Administrative Agent, the Borrower shall deliver from time to
time a summary schedule indicating all insurance then in force with respect to
the Borrower and its Subsidiaries.

 

§6.8.       Taxes.  The Borrower will, and will cause each of its Subsidiaries
to, file all Federal, state and other material tax returns and reports required
to be filed (of which the Borrower has knowledge, in the case of taxes, other
than Federal taxes) and duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all Federal, state and other
material taxes, assessments and other governmental charges (of which the
Borrower has knowledge, in the case of taxes, assessments and other governmental
charges, other than Federal taxes) imposed upon it and its real properties,
sales and activities, or any part thereof, or upon the income or profits
therefrom; provided that any such tax, assessment, charge, levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings and if the Borrower or such Subsidiary
shall have set aside on its books adequate reserves with respect thereto; and
provided further that the Borrower and each Subsidiary of the Borrower will pay
all such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor or shall have obtained such bonding as may be required to
release such lien to the extent that such lien could reasonably be expected to
have a material adverse effect on the business, assets or financial condition of
the Borrower and its Subsidiaries, taken as a whole.  The Borrower shall not be
in violation of this §6.8 in respect of taxes if, having discovered or having
received notice that a tax filing or tax obligation is or has become overdue,
and the failure to have made such filing or pay such obligation has not resulted
in, or would not reasonably be expected to result in, a material adverse effect
on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, it promptly makes such filing and/or promptly
pays or makes provision to pay such obligation.

 

§6.9.       Inspection of Properties and Books, Etc.  The Borrower shall permit
the Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives, no more frequently than once each calendar year, or
more frequently as determined by the Lenders upon the occurrence and during the
continuance of an Event of Default, to visit and inspect any of the properties
of the Borrower or any of its Subsidiaries, and each such inspection, if no
Event of Default has occurred and is continuing, shall be at the Lenders’
expense.  The Borrower shall also permit the Lenders, through the Administrative
Agent or any of the Lenders’ other designated representatives, to examine the
books of account of the Borrower and its Subsidiaries (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with, and to be advised as to the
same by, its and their officers, all at such reasonable times and intervals as
the Administrative Agent or any Lender may reasonably request.  The Borrower
authorizes (a) the Administrative Agent and, if accompanied by the
Administrative Agent, the Lenders, in each case with reasonable prior notice to
the Borrower, to communicate directly with the Borrower’s independent certified
public accountants, provided that the Borrower may participate in such
communications at its request, and (b) such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and

 

67

--------------------------------------------------------------------------------


 

schedules with respect to the business, financial condition and other affairs of
the Borrower or any of its Subsidiaries.

 

§6.10.     Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
will, and will cause each of its Subsidiaries to, comply with (a) the applicable
laws and regulations wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its charter documents and by-laws (or
equivalent constitutive documents), (c) all agreements and instruments by which
it or any of its properties may be bound and (d) all applicable decrees, orders,
and judgments, in each case if noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or on the ability of the Borrower or any
of the Guarantors to fulfill its obligations under this Credit Agreement or any
of the other Loan Documents to which such Person is a party.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower may fulfill any of its obligations hereunder or any of the
other Loan Documents to which the Borrower is a party, the Borrower will, or (as
the case may be) will cause such Subsidiary to, immediately take or cause to be
taken all reasonable steps within the power of the Borrower or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.

 

§6.11.     Use of Proceeds.  The Borrower will use the proceeds of the Revolving
Credit Loans and the Letters of Credit solely for the repayment of all amounts
under the Existing Credit Agreement and other existing Indebtedness (unless
repayment or prepayment thereof is otherwise prohibited hereunder), and for
working capital and capital expenditures and all other lawful corporate
purposes, including, without limitation, for the payment of dividends permitted
hereunder, for the acquisition of assets and or Capital Stock of Persons in a
reasonably related line of business as the Borrower or any Subsidiary of the
Borrower, for share repurchases, and to provide liquidity in connection with any
commercial paper program of the Borrower, in each case, to the extent permitted
under this Credit Agreement.

 

§6.12.     Licenses and Permits.  The Borrower will maintain and renew any and
all licenses or permits now held or hereafter acquired by the Borrower or any of
its Subsidiaries unless the loss, suspension, revocation or failure to renew any
such licenses or permits would not have a material adverse effect on the
business or financial condition of the Borrower and its Subsidiaries, taken as a
whole.

 

§6.13.     Guaranties.  In the event that any Subsidiary of the Borrower, which
is not a Guarantor hereunder, becomes a guarantor of (a) any of the Borrower’s
publicly issued notes or bonds outstanding from time to time or (b) any of the
Borrower’s private notes, loans or commercial paper outstanding from time to
time, in each case having a principal amount or commitment amount in excess of
$100,000,000, the Borrower shall cause such Subsidiary to become a Guarantor
hereunder pursuant to §4.14.

 

§6.14.     Further Assurances.  The Borrower will, and will cause each of the
Guarantors to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request

 

68

--------------------------------------------------------------------------------


 

to carry out to their satisfaction the transactions contemplated by this Credit
Agreement and the other Loan Documents.

 

§7.          CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:

 

§7.1.       Restrictions on Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or become or
remain liable, contingently or otherwise, with respect to Indebtedness other
than:

 

(a)           Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;

 

(b)           (i) current liabilities and reserves of the Borrower or such
Subsidiary incurred in the ordinary course of business not incurred through
(x) the borrowing of money, or (y) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services or (ii) balance sheet liabilities
with respect to pension, retirement or other employee benefit plans incurred in
connection with the operation of the Borrower’s or such Subsidiary’s business;

 

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §6.8 hereof;

 

(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;

 

(e)           endorsements for collection, deposit or negotiation, self
insurance obligations and warranties of products or services, in each case
incurred in the ordinary course of business;

 

(f)            Indebtedness in respect of letters of credit and bankers’
acceptances issued in the ordinary course of business;

 

(g)           Indebtedness of the Borrower or any Subsidiary (other than any
Domestic Subsidiary) in respect of Swap Contracts; provided that such Swap
Contracts are (or were) entered into by the Borrower or such Subsidiary for the
purpose of mitigating risks associated with fluctuations in interest rates,
commodity prices or foreign exchange rates and not for speculative purposes;

 

69

--------------------------------------------------------------------------------


 

(h)           Indebtedness existing on the Closing Date and listed and described
on Schedule 7.1 hereto or any refinancing thereof on substantially similar terms
as the Indebtedness being refinanced;

 

(i)            Subordinated Debt;

 

(j)            obligations under Capitalized Leases;

 

(k)           Indebtedness in respect of intercompany loans, guaranties and, so
long as no Default or Event of Default shall have occurred and be continuing at
the time such Indebtedness is incurred, other Investments and contingent
obligations to make Investments, (i) from the Borrower to any of its
Subsidiaries or of any of its Subsidiaries’ obligations, (ii) between
Subsidiaries of the Borrower or of any of the Borrower’s Subsidiaries’
obligations, or (iii) from any Subsidiary of the Borrower to the Borrower or of
any of the Borrower’s obligations;

 

(l)            Indebtedness incurred in connection with the acquisition after
the Closing Date of any real or personal property by the Borrower or any
Subsidiary of the Borrower as contemplated by §7.2(ix) hereof;

 

(m)          Indebtedness secured by a lien on Real Estate of the Borrower or
its Subsidiaries; provided that the aggregate amount of Indebtedness permitted
pursuant to this §7.1(m) shall not, at any time, exceed the fair market value of
the Real Estate securing such Indebtedness;

 

(n)           other Indebtedness of the Borrower, provided that immediately
after such incurrence of Indebtedness, and after giving effect thereto on a pro
forma basis, no Default or Event of Default shall then exist;

 

(o)           other Indebtedness of the Borrower’s Subsidiaries (whether or not
such Subsidiaries are Guarantors), provided that immediately after such
incurrence of Indebtedness, and after giving effect thereto on a pro forma
basis, no Default or Event of Default shall then exist, and provided, further,
that the aggregate amount of such Indebtedness (without duplication) of the
Domestic Subsidiaries of the Borrower permitted under this clause (o) shall not
exceed 15% of the Stockholders’ Equity of the Borrower at the time such
Indebtedness is incurred;

 

(p)           Indebtedness consisting of Investments permitted under
§7.3(m) hereof;

 

(q)           Indebtedness payable at the election of the Borrower by the
issuance of the Borrower’s Capital Stock;

 

(r)            Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the date hereof in accordance with the terms of §7.6 hereof,
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower);

 

70

--------------------------------------------------------------------------------


 

(s)           Indebtedness of the Borrower and its Subsidiaries in respect of
Securitization Transactions; provided that, the aggregate amount of all such
Indebtedness shall not exceed $300,000,000 outstanding at any time; and

 

(t)            Indebtedness of Subsidiaries that are Guarantors under any
guaranties of any other Indebtedness of the Borrower.

 

§7.2.       Restrictions on Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or (d) sell, assign, pledge or otherwise transfer any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse; provided that the Borrower and any Subsidiary of the
Borrower may create or incur or suffer to be created or incurred or to exist:

 

(i)            liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;

 

(ii)           liens to secure taxes, assessments and other government charges
and liens to secure claims for labor, material or supplies, in each case in
respect of obligations not overdue or which are being contested in good faith
and by appropriate proceedings and for which the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto;

 

(iii)          deposits or pledges made in connection with, or to secure payment
of, worker’s compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)          liens in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which the Borrower or such Subsidiary is
at the time in good faith prosecuting an appeal and in respect of which a stay
of execution shall have been obtained pending such appeal or shall have obtained
an unsecured bond sufficient to release such lien;

 

(v)           liens of carriers, warehousemen, mechanics and materialmen, and
other like liens, in respect of obligations not overdue or, if such obligations
are overdue, being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto, provided that no proceeding to foreclose any such
lien shall have been commenced;

 

(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in

 

71

--------------------------------------------------------------------------------


 

the title thereto, landlord’s or lessor’s liens under Capitalized Leases to
which the Borrower or a Subsidiary of the Borrower is a party, and other minor
liens or encumbrances none of which in the opinion of the Borrower interferes
materially with the use of the property affected in the ordinary conduct of the
business of the Borrower and its Subsidiaries, which defects do not individually
or in the aggregate have a materially adverse effect on the business of the
Borrower individually or of the Borrower and its Subsidiaries on a consolidated
basis;

 

(vii)         liens existing on the Closing Date and listed on Schedule 7.2
attached hereto or liens on the same assets in connection with the refinancing
of such existing liens;

 

(viii)        liens arising in the ordinary course of business of the Borrower
or a Subsidiary of the Borrower none of which in the opinion of the Borrower
interferes materially with the use of the property affected in the ordinary
course of business of the Borrower and its Subsidiaries and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of the Borrower or such Subsidiary individually or of the Borrower and
its Subsidiaries on a consolidated basis;

 

(ix)           (A) purchase money security interests in or purchase money
mortgages on real or personal property to secure purchase money Indebtedness of
the type permitted by §7.1(l) hereof, incurred in connection with the
acquisition of such property, which security interests or mortgages cover only
the real or personal property so acquired; or (B) the owner’s interest in
consigned inventory and other goods sold or to be sold by the Borrower or any of
its Subsidiaries;

 

(x)            liens on accounts receivable of the Borrower and/or its
Subsidiaries that are the subject of and secure the Indebtedness permitted under
§7.1(s);

 

(xi)           liens securing other permitted Indebtedness that does not exceed
$50,000,000 in the aggregate;

 

(xii)          liens in respect of the interests of lessors under Capitalized
Leases;

 

(xiii)         liens on Real Estate securing Indebtedness permitted under
§7.1(m) hereof; and

 

(xiv)        liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that (A) such liens were not
created in contemplation of such merger, consolidation or Investment, (B) such
liens do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, (C) such liens are not expanded to secure any assets other than
the type of assets that were subject to such liens prior to such merger,
consolidation or Investment and (D) the applicable Indebtedness secured by such
lien is permitted under §7.1(r).

 

72

--------------------------------------------------------------------------------


 

§7.3.       Restrictions on Investments.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)           marketable direct or guaranteed obligations of the United States
of America or any country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”);

 

(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of (i) United States or Canadian banks having total assets in
excess of $1,000,000,000 or (ii) a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
such country, and having total assets in excess of $1,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
its is organized or another country which is a member of the OECD;

 

(c)           (i) securities commonly known as “commercial paper” denominated in
Dollars or any Alternative Currency which at the time of purchase have been
rated and the ratings for which are not less than “P 1” if rated by Moody’s, and
not less than “A 1” if rated by S&P; and (ii) securities commonly known as
“short-term bank notes” issued by any Lender denominated in Dollars or any
Alternative Currency which at the time of purchase have been rated and the
ratings for which are not less than “P 2” if rated by Moody’s, and not less than
“A 2” if rated by S&P;

 

(d)           Investments existing on the Closing Date and listed on
Schedule 7.3 attached hereto;

 

(e)           Investments with respect to Indebtedness permitted by
§7.1(k) hereof so long as such entities remain Subsidiaries of the Borrower;

 

(f)            taxable or tax-exempt securities which at the time of purchase
have been rated and the ratings for which are not less than A 3 if rated by
Moody’s, and not less than A- if rated by S&P;

 

(g)           Investments consisting of loans and advances to employees of the
Borrower or any Subsidiary of the Borrower, not exceeding $10,000,000 in the
aggregate at any one time outstanding;

 

(h)           options to invest in or to lease real property to be used in the
operations of the Borrower or any Subsidiary of the Borrower;

 

(i)            guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions effected in the ordinary course of
business;

 

(j)            (i) the Borrower’s or any Subsidiary’s guaranty of the
Indebtedness of any Subsidiary or the Borrower, and (ii) any other Investments
by the Borrower or any Subsidiary of the Borrower in any Subsidiary of the
Borrower or the Borrower;

 

73

--------------------------------------------------------------------------------


 

(k)           Investments by the Borrower or any Subsidiary of the Borrower to
acquire a more than fifty percent (50%) equity interest in any Person, provided
that such acquisition is permitted under §7.6 hereof;

 

(l)            Investments by the Borrower or any Subsidiary of the Borrower to
acquire up to and including a fifty percent (50%) equity interest in another
Person, provided that (i) such Person is in line(s) of business reasonably
related to the line(s) of business of the Borrower or its Subsidiaries, as
applicable and (ii) the aggregate amount of (A) such Investments in such Person
and (B) existing Investments made by the Borrower or any Subsidiary of the
Borrower pursuant to this §7.3(l) shall at no time exceed 65% of the
Stockholders’ Equity of the Borrower;

 

(m)          Investments consisting of Distributions permitted by §7.4;

 

(n)           Investments consisting of loans and advances to, guaranties of the
obligations of and equity Investments in, Persons in a related line of business
as the Borrower, not exceeding $25,000,000 in the aggregate at any one time
outstanding;

 

(o)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) (b), (c) and
(f) contained in this §7.3; and

 

(p)           shares of money market mutual or similar funds which have an Aaa
or MR1+ money market fund rating from Moody’s or an AAA money market fund rating
from S&P.

 

§7.4.       Distributions.  The Borrower will not declare any dividend or make
any Distribution if any Default or Event of Default has occurred and is
continuing or would result after giving effect to such Distribution.

 

§7.5.       [Intentionally Omitted.]

 

§7.6.       Merger and Consolidation; Acquisitions.  The Borrower will not, and
will not permit any of its Subsidiaries to, merge or consolidate with any other
Person; enter into any stock or asset acquisitions (other than the acquisition
of assets in the ordinary course of such Person’s business and other than the
acquisition of stock permitted under §§7.3(k) or 7.3(l) hereof); enter into any
joint venture or partnerships (except to the extent permitted under §7.3
hereof); or enter into any new lines of business or otherwise change the conduct
of the Borrower’s or such Subsidiary’s business as presently conducted other
than the business of selling office services, products and/or supplies or a line
of business reasonably related thereto other than (a) the merger or
consolidation of one or more Subsidiaries of the Borrower with and into the
Borrower, provided that the Borrower is the surviving entity, (b) the merger or
consolidation of two or more Subsidiaries of the Borrower, provided that, if one
of the Subsidiaries is a Guarantor, that the Guarantor is the surviving entity,
or (c) the acquisition (whether of stock or assets or by means of a merger) of
(i) a more than fifty percent (50%) equity interest in any other Person or
(ii) assets of any other Person; provided that (A) immediately after such
acquisition, and after giving effect thereto on a pro forma basis, no Default or
Event of Default shall then exist, (B) if required by applicable law, the board
of directors and the shareholders or the equivalent, of such other Person has
approved such acquisition, (C) such other Person is in the business of selling
office services, products and/or supplies or a line of business reasonably
related thereto,

 

74

--------------------------------------------------------------------------------


 

and (D) if the Borrower or a Guarantor and such other Person merge, the Borrower
or such Guarantor is the surviving entity.

 

§7.7.       Disposition of Assets and Sale-Leaseback Transactions.  The Borrower
will not, and will not permit any of its Subsidiaries to, dispose of or sell
assets other than:

 

(a)           the disposition of assets in the ordinary course of business;

 

(b)           sale-leaseback transactions and other dispositions of assets that
do not have a materially adverse effect on the business, assets or financial
condition of the Borrower or any of its Subsidiaries, provided that (i) the
aggregate net book value of the assets to be sold plus the net book value of all
other assets of the Borrower and its Subsidiaries sold under this clause
(b) during the period of time from the Closing Date through the date of such
sale does not, at the time of such sale, exceed 25% of the Consolidated Total
Assets of the Borrower and its Subsidiaries, and (ii) such assets are sold in an
arm’s length transaction for fair market value (after giving effect to all tax
benefits, if any, associated with such sale); and

 

(c)           the sale of accounts receivable of the Borrower and/or its
Subsidiaries pursuant to any Permitted Securitization Transaction.

 

§7.8.       Subordinated Debt.  The Borrower will not effect or permit any
change in or amendment to any document or instrument pertaining to the
subordination, covenants, events of default, terms of payment or required
prepayments of any Subordinated Debt, give any notice of redemption or
prepayment or offer to repurchase under any such document or instrument or,
directly or indirectly, make any payment of principal of or interest on or in
redemption, retirement or repurchase of any Subordinated Debt, except that
(a) the Borrower may make regularly scheduled payments when required by the
terms of the Subordinated Debt, and (b) the Borrower may refinance all or a
portion of the Subordinated Debt so long as such refinancing Subordinated Debt
(i) has a maturity that is no earlier than the Subordinated Debt being
refinanced and (ii) is subordinated to the Obligations on terms at least as
favorable to the Administrative Agent and the Lenders, in the opinion of the
Administrative Agent and the Required Lenders, as the Subordinated Debt being
refinanced.

 

§7.9.       Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of the Borrower (excluding transactions between the Borrower and
any of its Subsidiaries and transactions between any Subsidiary of the Borrower
and any other Subsidiary of the Borrower), whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate.

 

§8.          FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or Letter of Credit
is outstanding or any Lender has any obligation to make any Loans or any Issuing
Bank has any obligation to issue, extend or renew any Letter of Credit:

 

75

--------------------------------------------------------------------------------


 

§8.1.       Fixed Charge Coverage Ratio.  As at the end of each fiscal quarter
of the Borrower, the Borrower will not permit the ratio (the “Fixed Charge
Coverage Ratio”) of (a) the sum of (i) Consolidated EBIT for the period of the
four consecutive fiscal quarters (the “Measurement Period”) ending on such date
plus (ii) the Rental Expense for such Measurement Period, to (b) the sum of
(i) the Consolidated Total Interest Expense for such Measurement Period plus
(ii) the Rental Expense for such Measurement Period, to be less than 1.50 to 1.

 

§8.2.       Adjusted Funded Debt to Total Capitalization Ratio.  As at the end
of each fiscal quarter of the Borrower, the Borrower will not permit the ratio
of (a) Consolidated Adjusted Funded Debt as at such date to (b) the sum of
(i) Consolidated Adjusted Funded Debt as at such date plus (ii) Stockholders’
Equity as of such date, to be greater than 0.75 to 1.

 

§9.          CLOSING CONDITIONS.

 

The obligations of the Lenders to make the initial Loans and any Issuing Bank to
issue any Letters of Credit on the Closing Date shall be subject to the
satisfaction of the following conditions precedent:

 

§9.1.       Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.  The Administrative Agent shall have received a fully executed
counterpart of each such document.

 

§9.2.       Certified Copies of Charter Documents.  The Administrative Agent
shall have received from the Borrower and each of the Guarantors a copy,
certified by a duly authorized officer of such Person to be true and complete on
the Closing Date, of each of (a) its charter or other incorporation documents
(or the equivalent constitutive documents), certified as of a recent date by the
Secretary of State of the applicable jurisdiction of incorporation. as in effect
on such date of certification, (b) its by-laws or the equivalent constitutive
documents as in effect on such date and (c) evidence that such Borrower or
Guarantor is validly existing and in good standing and qualified to engage in
business in its state of incorporation or formation and, to the extent requested
by the Administrative Agent, each other jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a material adverse change in the business, operations,
liabilities (actual or contingent) assets, properties or condition of the
Borrower and its Subsidiaries, taken as a whole.

 

§9.3.       Corporate Action.  All corporate (or other) action necessary for the
valid execution, delivery and performance by the Borrower and each of the
Guarantors of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.

 

§9.4.       Incumbency Certificate.  The Administrative Agent shall have
received from the Borrower and each of the Guarantors an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of the
Borrower and each Guarantor, as applicable, and giving the name and bearing a
specimen signature of each individual who shall be

 

76

--------------------------------------------------------------------------------


 

authorized: (a) to sign, in the name and to the benefit of each of the Borrower
and the Guarantors, each of the Loan Documents; (b) with respect to the
Borrower, to make Loan Requests, Conversion Requests and Swing Line Loan
Requests; and (c) to give notices and to take other action on its behalf under
the Loan Documents.

 

§9.5.       Opinion of Counsel.  The Administrative Agent shall have received
favorable legal opinions addressed to the Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance satisfactory to the Lenders
and the Administrative Agent, from (a) Kristin A. Campbell, Esq., general
counsel to the Borrower and the Guarantors and (b) Wilmer Cutler Pickering Hale
and Dorr LLP, special counsel to the Borrower and the Guarantors.

 

§9.6.       Payment of Fees.  The Borrower shall have paid to the Administrative
Agent and the Co-Lead Arrangers, as appropriate, the fees set forth in the Fee
Letter, closing fees and all other fees and expenses (including without
limitation all reasonable legal fees and disbursements of the Administrative
Agent’s Special Counsel) required to be paid by it on or prior to the Closing
Date.

 

§9.7.       Existing Credit Agreement.  All amounts outstanding under the
Existing Credit Agreement shall have been paid in full, all commitments
thereunder of the lenders thereunder who are not parties to this Credit
Agreement shall have been terminated and all commitments thereunder of the
Lenders party to this Credit Agreement shall be evidenced only by this Credit
Agreement.

 

§9.8.       Compliance Certificate.  The Borrower shall have delivered to the
Lenders a Compliance Certificate based on the financial statements of the
Borrower for the fiscal quarter ended July 31, 2010.

 

§9.9.       UCC Search Results.  The Administrative Agent shall have received
the results of UCC searches (and the equivalent thereof in all applicable
foreign jurisdictions), indicating no liens other than Permitted Liens and
otherwise in form and substance satisfactory to the Administrative Agent.

 

§9.10.     Certificate of Insurance.  The Administrative Agent shall have
received evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect.

 

§9.11.     Closing Certificate.  The Administrative Agent shall have received a
certificate of a duly authorized officer of the Borrower (a) stating that no
consents, licenses or approvals are required in connection with the execution,
delivery and performance by, and the validity against, the Borrower or any
Guarantor, of the Loan Documents, except as have been obtained, and
(b) certifying that (i) the conditions specified in §10.1 have been satisfied
and (ii) there has been no event or circumstance since the Balance Sheet Date
that has had or could be reasonably expected to have, either individually or in
the aggregate, a material adverse change in the business, operations,
liabilities (actual or contingent) assets, properties or condition of the
Borrower or its Subsidiaries.

 

Without limiting the generality of the provisions of the last paragraph of
§13.3, for purposes of determining compliance with the conditions specified in
this §9, each Lender that

 

77

--------------------------------------------------------------------------------


 

has signed this Credit Agreement shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

§10.        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan and any Issuing Bank to issue,
extend, renew or amend any Letter of Credit, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:

 

§10.1.     Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
(excluding, unless the Senior Debt Rating is lower than the Senior Debt Rating
Threshold at the time of any loan or the issuance, extension, renewal or
amendment of any Letter of Credit, the representation and warranty contained in
§5.5 hereof) shall be true as of the date as of which they were made and shall
also be true at and as of the time of the making of such Loan or the issuance,
renewal or extension of such Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

 

§10.2.     No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or for
such Issuing Bank to issue, extend or renew such Letter of Credit.

 

§10.3.     Governmental Regulation.  Each Lender shall have received from the
Borrower such statements in substance and form reasonably satisfactory to such
Lender as such Lender shall require for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.

 

§10.4.     Alternative Currency.  In the case of any Loan to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders would make it impracticable for such Loan to be
denominated in the relevant Alternative Currency.

 

§10.5.     Borrowing Request.  The Administrative Agent and, if applicable, the
applicable Issuing Bank, shall have received a Loan Request, Swing Line Loan
Request or Letter of Credit Application, as the case may be, in accordance with
the requirements hereof.

 

78

--------------------------------------------------------------------------------


 

§11.        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§11.1.     Events of Default and Acceleration.  Any of the following events
shall constitute an Event of Default:

 

(a)           the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b)           the Borrower or any Guarantor shall fail to pay any interest on
the Loans, the Facility Fee, any fees due under the Fee Letter, other fees or
other sums due hereunder or under any of the other Loan Documents, within five
(5) Business Days of the date when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

 

(c)           the Borrower (i) shall fail to comply with any of its covenants
contained in §§6.4, 6.5, 6.6 (with respect to the Borrower’s or any Guarantor’s
existence), 7 or 8 hereof, or (ii) shall fail to comply with its covenants
contained in §§6.6 (other than with respect to the Borrower’s or any Guarantor’s
existence), 6.10 or 6.13 and such failure shall continue for thirty (30) days;

 

(d)           the Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §11.1) for thirty (30)
days after written notice of such failure has been given to the Borrower by the
Administrative Agent;

 

(e)           any material representation or warranty of the Borrower or any of
its Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)            the Borrower or any of its Subsidiaries shall fail to pay when
due, or within any applicable period of grace, any obligation for borrowed money
or credit received (other than trade credit in the ordinary course of business)
or in respect of any Capitalized Leases or any obligations with respect to Swap
Contracts which, in the aggregate, represents Indebtedness (calculated, with
respect to Swap Contracts, based on the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof) of $75,000,000 or more, or fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received (other than trade credit in the ordinary course of business) or in
respect of any Capitalized Leases or Swap Contracts which, in the aggregate,
represents Indebtedness (calculated, with respect to Swap Contracts, based on
the Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof) of $75,000,000 or more, and for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof;

 

79

--------------------------------------------------------------------------------


 

(g)           (i) the Borrower or any of its Material Subsidiaries (1) shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or (2) shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of the Borrower or any of its Material
Subsidiaries or of any substantial part of the assets of the Borrower or any of
its Material Subsidiaries or shall commence any case or other proceeding
relating to the Borrower or any of its Material Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (3) shall take any action to authorize or in furtherance of any of
the foregoing, or (ii) if any such petition or application shall be filed or any
such case or other proceeding shall be commenced against the Borrower or any of
its Material Subsidiaries and shall not have been dismissed within sixty (60)
days, or the Borrower or any of its Material Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein;

 

(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any of its
Material Subsidiaries bankrupt or insolvent, or approving a petition in any such
case or other proceeding, or a decree or order for relief is entered in respect
of the Borrower or any Material Subsidiary of the Borrower in an involuntary
case under federal bankruptcy laws as now or hereafter constituted;

 

(i)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, any final
judgment against the Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against the Borrower or any of its
Subsidiaries exceeds in the aggregate $50,000,000;

 

(j)            (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in accelerated liability of the Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$75,000,000, (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, and the extension of the
time to pay in connection with the resolution of any dispute in accordance with
the terms of Title IV of ERISA, any installment payment with respect to its
withdrawal liability under §4201 of ERISA under a Multiemployer Plan in an
aggregate amount in excess of $75,000,000, (iii) the Borrower or any of its
Subsidiaries fails to comply with Applicable Pension Laws with respect to any
Foreign Plan and such failure has resulted or could reasonably be expected to
result in accelerated liability in an aggregate amount in excess of $75,000,000,
or (iv) a Foreign Plan is terminated and such termination has resulted or could
reasonably be expected to (x) result in accelerated liability in an aggregate
amount in excess of $75,000,000 and (y) have a material adverse effect on the
business, assets or financial condition of the Borrower and its Subsidiaries,
taken as a whole;

 

(k)           the holders of all or any part of the Subordinated Debt shall
accelerate the maturity of all or any part of the Subordinated Debt or the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part,
or an offer to prepay, redeem or repurchase the Subordinated Debt in whole or in
part shall have been made, in each case in violation of the provisions of this
Credit Agreement;

 

80

--------------------------------------------------------------------------------


 

(l)            if any of the Loan Documents shall be canceled, terminated,
revoked or rescinded, in each case otherwise than in accordance with the terms
thereof or with the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof; or

 

(m)          a “Change in Control” shall have occurred (which for the purposes
of this subsection (m) shall mean the occurrence of any of the following
events):

 

(i)            the acquisition by any Person (including any syndicate or group
deemed to be a “person” under Section 13(d)(3) of the Securities and Exchange
Act of 1934, as amended) of beneficial ownership, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of shares of Capital Stock of the Borrower entitling such Person
to exercise 50% or more of the total voting power of all shares of Capital Stock
of the Borrower entitled to vote generally in the elections of directors (any
shares of voting stock of which such person or group is the beneficial owner
that are not then outstanding being deemed outstanding for purposes of
calculating such percentage);

 

(ii)           any consolidation of the Borrower with, or merger of the Borrower
into, any other Person, any merger of another Person into the Borrower, or any
sale or transfer of all or substantially all of the assets of the Borrower to
another Person (other than a transfer of assets to one or more Guarantors or a
merger (A) which does not result in any reclassification, conversion, exchange
or cancellation of outstanding shares of Capital Stock of the Borrower or
(B) which is effected solely to change the jurisdiction of incorporation of the
Borrower); or

 

(iii)          during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or

 

(n)           any of (i) the Borrower or any of its Subsidiaries shall fail to
make any payment under any Permitted Securitization Transaction that is a
Material Securitization Transaction, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), and any such failure shall continue after the applicable grace
period, if any, specified in the documents relating to such transaction, or
(ii) any Event of Termination under any Material Securitization Transaction
shall occur and continue after the applicable grace period, if any, specified in
such documents if either, pursuant to such documents, (A) the existence of such
Event of Termination would automatically cause the acceleration of all
indebtedness due to the purchaser or lender under such documents or (B) the
existence of such Event of Termination would permit the purchaser or lender
under such

 

81

--------------------------------------------------------------------------------


 

documents to accelerate the payment of all indebtedness due to the purchaser or
lender under such documents or require the repurchase of the receivables sold
thereunder and (1) such Event of Termination continues unremedied or unwaived
for a period of more than ninety (90) days after the date that the
Administrative Agent gives notice to the Borrower of such Event of Termination
or (2) the purchaser or lender under such documents accelerates the payment of
such indebtedness or requires the repurchase of the receivables sold thereunder.

 

§11.2.     Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the Issuing Banks to issue, extend or renew Letters of Credit to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the Unpaid
Reimbursement Obligations (in an amount equal to the then Outstanding amount
thereof) plus the Maximum Drawing Amount; and

 

(d)           exercise on behalf of itself, the Lenders and the Issuing Banks
all rights and remedies available to it, the Lenders and the Issuing Banks under
the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default under
§§11.1(g) or (h), the obligation of each Lender to make Loans and any obligation
of the Issuing Banks to issue, extend or renew Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the Unpaid
Reimbursement Obligations plus the Maximum Drawing Amount as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

§11.3.     Application of Funds.  After the exercise of remedies provided for in
§11.2 (or after the Loans have automatically become immediately due and payable
and the Unpaid Reimbursement Obligations and the Maximum Drawing Amount have
automatically been required to be Cash Collateralized as set forth in the
proviso to §11.2), any amounts received on account of the Obligations shall,
subject to the provisions of §§4.15 and 4.16, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
§4) payable to the Administrative Agent in its capacity as such;

 

82

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Banks and amounts payable under §4), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Unpaid Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unpaid Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of the Maximum Drawing Amount to the extent not
otherwise Cash Collateralized by the Borrower pursuant to §3 and §4.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Subject to §3.3 and §4.15, amounts used to Cash Collateralize the Maximum
Drawing Amount pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur.  If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

§12.        SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Lenders or any of the Subsidiaries of the holding company owning such Lender to
the Borrower may be applied to or set off by such Lender or such Subsidiary of
the holding company owning such Lender against the payment of Obligations and
any and all other liabilities, direct, or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, of the Borrower to such
Lender; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of §4.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff..  Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to Indebtedness of
the Borrower to such Lender, other than Indebtedness evidenced by the Credit
Agreement or constituting Reimbursement Obligations owed to such Lender, such
amount shall be applied ratably to such other Indebtedness (except that no
amounts shall be applied to

 

83

--------------------------------------------------------------------------------


 

documentary letters of credit) and to the Indebtedness evidenced by the Credit
Agreement or constituting Reimbursement Obligations owed to such Lender, and
(b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Credit Agreement, or constituting
Reimbursement Obligations owed to, such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Obligations held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Loans made by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Loans made by it or Reimbursement Obligations
owed it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

 

§13.        THE ADMINISTRATIVE AGENT.

 

§13.1.     Appointment and Authority.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

§13.2.     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

§13.3.     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or

 

84

--------------------------------------------------------------------------------


 

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable to the Lenders for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in §11.2 and §24) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §§9 or 10 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

§13.4.     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable to the Lenders for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

85

--------------------------------------------------------------------------------


 

§13.5.     Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

§13.6.     Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time resign by giving fifty (50) days’ prior written notice thereof
to the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Administrative Agent shall be reasonably acceptable to the Borrower. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within fifty (50) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this §13.6.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this §13.6).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section and §§14 and 15
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

(b)           Any resignation by Bank of America as administrative agent
pursuant to this §13.6 shall also constitute its resignation as lender of the
Swing Line Loans to the extent that Bank of America is acting in such capacity
at such time.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swing

 

86

--------------------------------------------------------------------------------


 

Line Loans and (b) the retiring lender of the Swing Line Loans shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.

 

§13.7.     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

§13.8.     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

 

§13.9.     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial,
administrative or like proceeding or any assignment for the benefit of creditors
relative to Borrower or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan, Reimbursement Obligation or
Unpaid Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement
Obligations, Unpaid Reimbursement Obligations and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
the terms of this Credit Agreement) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to

 

87

--------------------------------------------------------------------------------


 

the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the terms
of this Credit Agreement.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

 

§13.10.  Guaranty Matters.  The Lenders and the Issuing Banks irrevocably
authorize and direct the Administrative Agent, pursuant to and in accordance
with §4.14, to release any Guarantor from its obligations under the Guaranty. 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this §13.10.

 

§13.11.  Indemnity.  To the extent not reimbursed by the Borrower, the Lenders
ratably agree hereby to indemnify and hold harmless the Administrative Agent 
and its Affiliates (including any of the officers, directors, employees, agents
and attorneys-in-fact of any thereof) (each an “Indemnified Party”) from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (including any expenses for which such
Indemnified Party has not been reimbursed by the Borrower as required by §14
hereof), and liabilities of every nature and character arising out of or related
to this Credit Agreement, the Letters of Credit or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
such Indemnified Party’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by such Indemnified Party’s
willful misconduct, gross negligence or, in the absence of instruction or
concurrence of the Required Lenders, breach of contract.

 

§14.        EXPENSES.

 

The Borrower agrees to pay (a) the Administrative Agent’s reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) the reasonable fees,
expenses and disbursements of the Administrative Agent’s Special Counsel or any
local counsel to the Administrative Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, each closing hereunder, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (c) the
reasonable fees, expenses and disbursements of the Administrative Agent or any
of its Affiliates incurred by the Administrative Agent or such Affiliate in
connection with the preparation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, (d) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (e) all reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees and costs and reasonable
accounting, appraisal, investment banking and similar professional fees and
charges) incurred by the Administrative Agent or any Lender in connection with
the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower

 

88

--------------------------------------------------------------------------------


 

or any of its Subsidiaries or the administration thereof after the occurrence of
an Event of Default (including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiation), and (f) all reasonable fees,
expenses and disbursements of the Administrative Agent incurred in connection
with UCC searches.  The Borrower shall not pay the fees, expenses and
disbursements incurred by any Lender other than the Administrative Agent in
connection with the review and preparation of this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein.  The
covenants of this §14 shall survive payment or satisfaction of all other
Obligations.

 

§15.        INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Administrative Agent, the
Agents, the Co-Lead Arrangers, the Lenders and their respective Affiliates,
officers, directors and employees (each such Person being called an
“Indemnitee”) from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (a) any actual or proposed use by the
Borrower or any of its Subsidiaries of the proceeds of any of the Loans or the
Letters of Credit, (b) the Borrower or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan Documents or (c) with
respect to the Borrower and its Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the presence, disposal, escape,
seepage, leakage, spillage, discharge, emission, release or threatened release
of any Hazardous Substances or any action, suit, proceeding or investigation
brought or threatened with respect to any Hazardous Substances (including, but
not limited to, claims with respect to wrongful death, personal injury or damage
to property), in each case including, without limitation, the reasonable fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding liabilities, losses, damages or
expenses which are determined by a court of competent jurisdiction by final
order to result from the gross negligence, willful misconduct or breach of
contract of the Person seeking indemnification hereunder.  In litigation, or the
preparation therefor, the Indemnitee shall be entitled to select its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems which was disseminated in connection with this Credit Agreement or the
transactions contemplated hereby or for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except, in each case, to the extent
such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
willful misconduct or breach of contract relating to its treatment or handling
of such IntraLinks information, electronic telecommunications or other
information transmission system.  If, and to the extent that the obligations of
the Borrower under this §15 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.  The covenants
contained in this §15 shall survive payment or satisfaction in full of all other
Obligations.

 

89

--------------------------------------------------------------------------------


 

§16.        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default, and shall survive the making by the Lenders
of any of the Loans or the issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Credit Agreement or any Letter of Credit or the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or any Issuing Bank has any obligation to issue, renew or extend Letters of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder.

 

§17.        SUCCESSORS AND ASSIGNS.

 

§17.1.     Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of §17.2, (ii) by way of participation in accordance with the
provisions of §17.4, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of §17.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in §17.4 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

 

§17.2.     Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this §17.2, participations in Unpaid Reimbursement Obligations
and in Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(a)           Minimum Amounts.

 

(i)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

90

--------------------------------------------------------------------------------


 

(ii)           in any case not described in §17.2(a)(i), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(b)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (b) shall not apply to the
Administrative Agent’s rights and obligations in respect of Swing Line Loans;

 

(c)           Required Consents.  No consent shall be required for any
assignment except to the extent required by §17.2(a)(ii) and, in addition:

 

(i)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender (other than an Approved Fund);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof;

 

(ii)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(iii)          the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

(d)           Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and any documents, certificates or evidence required to be delivered
under §4.3.3.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

91

--------------------------------------------------------------------------------


 

(e)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(f)            Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

 

(g)           Alternative Currencies.  Each assignee shall be capable of lending
in all currencies available to the Borrower hereunder as of the effective date
of such assignment without the imposition of any additional costs or expenses to
the Borrower.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §17.3, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of §§4.3.3, 4.7, 4.8, 14 and 15, with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
§17.4.

 

§17.3.     Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Head Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and Unpaid Reimbursement Obligations

 

92

--------------------------------------------------------------------------------


 

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary. 
In addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

§17.4.     Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Unpaid Reimbursement Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders and the Issuing Banks shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second sentence of §24 that affects such Participant.  Subject to §17.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
§§4.3.3, 4.7 and 4.8 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §17.2.  To the extent permitted by law,
each Participant also shall be subject to, and entitled to the benefits of, §12
as though it were a Lender.

 

§17.5.     Limitations on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under §4.3.3 or §4.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of §4.3.3 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with §4.3.3(e) as though it were a
Lender.

 

§17.6.     Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

93

--------------------------------------------------------------------------------


 

§17.7.     Resignation as Issuing Bank After Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time any Issuing Bank
assigns all of its Commitment and Revolving Credit Loans pursuant to §17.2, such
Issuing Bank may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as an Issuing Bank.  In the event of any such resignation as an Issuing
Bank, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Issuing Bank as an Issuing Bank.  If an Issuing Bank resigns as an Issuing Bank,
it shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation issued by such Issuing Bank and all Unpaid Reimbursement
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to §3.3).  Upon the appointment of a successor Issuing Bank, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning Issuing Bank to effectively assume
the obligations of such Issuing Bank with respect to such Letters of Credit.

 

§18.        NOTICES, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required by this Credit Agreement or any Letter of
Credit Applications shall be in writing and shall be delivered in hand, mailed
by United States registered or certified first class mail, postage prepaid, sent
by overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:

 

(a)           if to the Borrower, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 18, or at
such other address for notice as the Borrower shall last have furnished in
writing to the Person giving the notice;

 

(b)           if to the Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 18, or such other addresses for notice as the Administrative Agent
shall last have furnished in writing to the Person giving the notice; and

 

(c)           if to any Lender, at such Lender’s address set forth on such
Lender’s Administrative Questionnaire, or such other address for notice as such
Lender shall have last furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer and (ii) if sent by registered or certified
first-class mail return receipt requested, postage prepaid, on the third
Business Day following the mailing thereof.

 

94

--------------------------------------------------------------------------------


 

Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to §§2 and 3 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such §§2 and 3 by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

The Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
reasonably rely and act in good faith upon any notices (including telephonic
Loan Requests and Swing Line Loan Requests) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, each Lender and the directors,
officers, employees, agents and advisors of each of them from all losses, costs,
expenses and liabilities resulting from the reasonable reliance by such Person
pursuant to this §18 on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

§19.        GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS

 

95

--------------------------------------------------------------------------------


 

APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER AGREES THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING IN SUCH STATE AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY
MAIL AT THE ADDRESS SPECIFIED IN §18 HEREOF.  THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

§20.        HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

§21.        COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Delivery by facsimile or other
electronic transmission by any of the parties hereto of an executed counterpart
hereof or of any amendment or waiver hereto shall be as effective as an original
executed counterpart hereof or of such amendment or waiver and shall be
considered a representation that an original executed counterpart hereof or such
amendment or waiver, as the case may be, will be delivered.

 

§22.        ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§24 hereof.

 

§23.        WAIVER OF JURY TRIAL.

 

Each party hereto hereby waives its right to a jury trial with respect to any
action or claim arising out of any dispute in connection with this Credit
Agreement or any of the other Loan Documents, any rights or obligations
hereunder or thereunder or the performance of which rights and obligations. 
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.  The Borrower (a) certifies that no
representative, agent or attorney of any Lender or the Administrative Agent has
represented, expressly or otherwise, that such Lender or the Administrative
Agent would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that the Administrative Agent and the Lenders have
been induced to enter

 

96

--------------------------------------------------------------------------------


 

into this Credit Agreement, the other Loan Documents to which it is a party by,
among other things, the waivers and certifications contained herein.

 

§24.        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrower, the
written consent of the Required Lenders and the written acknowledgment of the
Administrative Agent.  Notwithstanding the foregoing, (a) the rate of interest
on the Loans and the amount of any Facility Fees may not be reduced or forgiven,
the term of the Loans or the Commitments may not be extended, the regularly
scheduled payment date for principal or interest on the Loans, the Reimbursement
Obligations or any Facility Fees may not be postponed or extended, and the
Commitment Amounts of a Lender may not be increased, in each case without the
written consent of the Borrower and the written consent of each Lender directly
affected thereby; (b) the principal amount of any Loans or the Reimbursement
Obligations may not be forgiven without the written consent of each Lender
directly affected thereby; (c) this §24 may not be changed without the written
consent of the Borrower and the written consent of all of the Lenders; (d) the
definition of Required Lenders may not be amended without the written consent of
all of the Lenders; (e) the Administrative Agent may not release any guaranty
for the Obligations (except as provided in §4.14 hereof) without the written
consent of all the Lenders; (f) the amount of any fees payable for the account
of the Administrative Agent pursuant to the Fee Letter, any provision applicable
to the Swing Line Loans and the Administrative Agent in its capacity as lender
of the Swing Line Loans, and §13 hereof may not be amended without the written
consent of the Administrative Agent; (g) no provision applicable to the Issuing
Banks may be amended without the written consent of the Issuing Banks; and
(h) §1.5 or the definition of “Alternative Currency” may not be amended without
the written consent of each Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.  If any
Lender does not consent to a proposed amendment, waiver or consent to release
with respect to any Loan Document that requires consent of each Lender or each
affected Lender and has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with §4.12; provided that such

 

97

--------------------------------------------------------------------------------


 

amendment, waiver, consent or release can be effected as a result of the
assignment(s) contemplated by such Section.

 

§25.        TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

§25.1.     Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any Confidential Information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement, provided
that nothing herein shall limit the disclosure of any such information (a) after
such information shall have become public other than through a violation of this
§25 or becomes available to any of the Lenders or the Administrative Agent on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel for any of the Lenders or the Administrative
Agent, (d) to bank examiners, any other regulatory authority having jurisdiction
over any Lender, any of its Affiliates or the Administrative Agent (to the
extent required by such Lender or such Affiliate by law or subpoena, but only to
the extent permitted by applicable laws and regulations, including those
applying to classified materials), or to auditors or accountants (provided such
auditor or accountant has agreed to be bound by this §25), (e) to the
Administrative Agent, any Lender or, solely in connection with this Credit
Agreement and the transactions contemplated hereby, any Financial Affiliate
(provided such Financial Affiliate has agreed in a writing enforceable by the
Borrower to be bound by this §25), (f) in connection with any litigation to
which any one or more of the Lenders, the Administrative Agent or any Financial
Affiliate is a party, or in connection with the enforcement of rights or
remedies hereunder or under any other Loan Document, (g) solely in connection
with this Credit Agreement and the transactions contemplated hereby, to a Lender
Affiliate or a Subsidiary or Affiliate of the Administrative Agent (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (h) to any assignee or participant (or prospective
assignee or participant) or any actual or prospective counterparty (or its
advisors) to any swap or derivative transactions referenced to credit or other
risks or events arising under this Credit Agreement or any other Loan Document
so long as such assignee, participant or counterparty, as the case may be,
agrees in a writing enforceable by the Borrower to be bound by the provisions of
this §25 or (i) with the consent of the Borrower.

 

§25.2.     Prior Notification.  Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process including, without limitation, any disclosure under §25.1(b), (d) or
(f).  In addition to, and without limiting the foregoing, each of the Lenders
and the Administrative Agent shall permit the Borrower to intervene in any
relevant proceedings to protect its interests in the non-public information and
shall provide reasonable cooperation to the Borrower, at the Borrower’s expense,
in seeking to obtain such protection.  Each of the Lenders and the

 

98

--------------------------------------------------------------------------------


 

Administrative Agent further agrees that if the Borrower is not successful in
precluding the court or other legal body from requiring the disclosure of the
non-public information, such Lender or the Administrative Agent, as the case may
be, will furnish only that portion of the non-public information which it in
good faith reasonably considers to be legally required and, at the request and
expense of the Borrower, will exercise all reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded the non-public
information.

 

§25.3.     Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrower or any of its Subsidiaries.  The obligations of each
Lender under this §25 shall supersede and replace the obligations of such Lender
under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.

 

§26.        SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.  Without
limiting the foregoing provisions of this §26, if and to the extent that the
enforceability of any provisions in this Credit Agreement relating to Defaulting
Lenders shall be limited by any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, as determined in good faith by the Administrative Agent or the
applicable Issuing Bank, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

§27.        JUDGMENT CURRENCY.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the

 

99

--------------------------------------------------------------------------------


 

Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

§28.        USA PATRIOT ACT NOTICE.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

§29.        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Co-Lead Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Co-Lead Arrangers and the Lenders each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, no
Co-Lead Arranger nor any Lender has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Co-Lead
Arranger or any Lender has advised or is currently advising the Borrower or its
Affiliates on other matters) and none of the Administrative Agent, any Co-Lead
Arranger nor any Lender has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Co-Lead Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Co-Lead Arranger nor any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) none of the Administrative Agent, any Co-Lead Arranger nor
any Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waives and releases, to

 

100

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, any Co-Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

 

§30.        COLLATERAL.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any margin stock as collateral
(whether direct or indirect security) in the extension or maintenance of the
credit provided for in this Credit Agreement.

 

[Remainder of page intentionally left blank.]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

 

STAPLES, INC.

 

 

 

 

 

By:

/s/ Lisa Scopa

 

 

Name:

Lisa Scopa

 

 

Title:

Vice President and Treasurer

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Thomas Kainamura

 

 

Name:

Thomas Kainamura

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Issuing Bank, lender of Swing Line Loans and a
Lender

 

 

 

 

 

By:

/s/ Thomas Kainamura

 

 

Name:

Thomas Kainamura

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ David Barton

 

 

Name:

David Barton

 

 

Title:

Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Robert J. Devir

 

 

Name:

Robert J. Devir

 

 

Title:

Managing Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Jordan Fragiocomo

 

 

Name:

Jordan Fragiocomo

 

 

Title:

Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Barry Bergman

 

 

Name:

Barry Bergman

 

 

Title:

Managing Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Conan Schleicher

 

 

Name:

Conan Schleicher

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Leslie Turkington

 

 

Name:

Leslie Turkington

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ching Lim

 

 

Name:

Ching Lim

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

/s/ Carlos A. Calixto

 

 

Name:

Carlos A. Calixto

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Dina Garthwaite

 

 

Name:

Dina Garthwaite

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Lender

 

 

 

 

 

By:

/s/ Yasuhiko Imai

 

 

Name:

Yasuhiko Imai

 

 

Title:

Group Head

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

KEY BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

 

Name:

Marianne T. Meil

 

 

Title:

Senior Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Frederick W. Laird

 

 

Name:

Frederick W. Laird

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

NATIONAL AUSTRALIA BANK LIMITED, A.B.N. 12 004 044 937, as a Lender

 

 

 

 

 

By:

/s/ Paul Scott

 

 

Name:

Paul Scott

 

 

Title:

Associate Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ken Hamilton

 

 

Name:

Ken Hamilton

 

 

Title:

Director

 

 

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Danielle Scarola

 

 

Name:

Danielle Scarola

 

 

Title:

Vice President

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Todd Meller

 

 

Name:

Todd Meller

 

 

Title:

Managing Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

WESTPAC BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Henrik Jensen

 

 

Name:

Henrik Jensen

 

 

Title:

Director, Corporate & Institutional Banking Americas

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ David B. Wirl

 

 

Name:

David B. Wirl

 

 

Title:

Managing Director

 

(Signature Page to Credit Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Commitments
and Applicable Percentages

 

LENDER

 

COMMITMENT

 

APPLICABLE
PERCENTAGE

 

Bank of America, N.A.

 

$

105,000,000

 

10.500000000

%

Barclays Bank PLC

 

$

105,000,000

 

10.500000000

%

HSBC Bank USA, National Association

 

$

105,000,000

 

10.500000000

%

JPMorgan Chase Bank, N.A.

 

$

78,500,000

 

7.850000000

%

Wells Fargo Bank, National Association

 

$

78,500,000

 

7.850000000

%

U.S. Bank National Association

 

$

48,000,000

 

4.800000000

%

PNC Bank, National Association

 

$

48,000,000

 

4.800000000

%

Union Bank, N.A.

 

$

48,000,000

 

4.800000000

%

Sovereign Bank (Santander)

 

$

48,000,000

 

4.800000000

%

Citibank N.A.

 

$

48,000,000

 

4.800000000

%

Sumitomo Mitsui Banking Corp., New York

 

$

32,000,000

 

3.200000000

%

Key Bank National Association

 

$

32,000,000

 

3.200000000

%

Deutsche Bank AG New York Branch

 

$

32,000,000

 

3.200000000

%

Goldman Sachs Bank USA

 

$

32,000,000

 

3.200000000

%

National Australia Bank Limited, A.B.N. 12 004 044 937

 

$

32,000,000

 

3.200000000

%

Unicredit Bank AG, New York Branch

 

$

32,000,000

 

3.200000000

%

The Bank of Nova Scotia

 

$

32,000,000

 

3.200000000

%

WestPac Banking Corporation

 

$

32,000,000

 

3.200000000

%

The Bank of New York Mellon

 

$

32,000,000

 

3.200000000

%

TOTAL

 

$

1,000,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Guarantors

 

Staples the Office Superstore, LLC

Staples the Office Superstore East, Inc.

Staples Contract & Commercial, Inc.

Staples the Office Superstore, Limited Partnership

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Mandatory Cost Formulae

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as practicable thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.  The Administrative Agent will, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender as the case may
be, a statement setting forth the calculation of any Mandatory Cost.

 

3.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent as
the actual cost (expressed as a percentage of such Lender’s participation in all
Loans made from such Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Lending Office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

per cent per annum

100 - (A+C)

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

per cent per annum

300

 

Where:

“A”                                is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

--------------------------------------------------------------------------------


 

“B”                                  is the percentage rate of interest
(excluding the Applicable Rate, the Mandatory Cost and any interest charged on
overdue amounts pursuant to the first sentence of §4.11 and, in the case of
interest (other than on overdue amounts) charged at the Default Rate, without
counting any increase in interest rate effected by the charging of the Default
Rate) payable for the relevant Interest Period of such Loan.

“C”                                  is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

“D”                                 is the percentage rate per annum payable by
the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

“E”                                   is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Lenders to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Borrower, each Lender with a Lending Office in the United Kingdom
or a Participating Member State shall, as soon as practicable after publication
by the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by such Lender
as being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

--------------------------------------------------------------------------------


 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  its jurisdiction of incorporation and the
jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent and the
Borrower to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Lending Office in the same jurisdiction as
its Lending Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.8

 

Transitional Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Title to Properties; Leases

 

The Borrower and its Subsidiaries are party to Capitalized Leases that are
entered into in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.7

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

Employee Benefit Plans

 

Data Documents, Inc. Pension Plan

Data Documents, Inc. Denver Bargaining Unit Pension Plan

Data Documents, Inc. Los Angeles Bargaining Unit Pension Plan

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Environmental Compliance

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15(a)

 

Subsidiaries, Etc.

 

Name of Subsidiary

 

Jurisdiction

3053840 Nova Scotia Company

 

Canada

3053841 Nova Scotia Company

 

Canada

3094494 Nova Scotia Company

 

Canada

Agawam Mill, LP

 

USA

Agena Inforgal S.A.

 

Portugal

ATG Nye Drift AS

 

Norway

Auxilia Graphica S.r.L.

 

Italy

Beijing Staples Commerce & Trade Co., Ltd.

 

China

Bernard France SAS

 

France

Buhrmann Financial Services Ltd

 

Ireland

Buhrmann II B.V.

 

Netherlands

Buhrmann Ireland Limited

 

Ireland

Buhrmann ISD Groupe S.A.

 

France

Buhrmann Office Products Austria B.V.

 

Netherlands

Buhrmann Paper UK Limited

 

United Kingdom

Buhrmann UK Leasing Limited

 

United Kingdom

Buhrmann-Tetterode International Hellas A.E.E.

 

Greece

CE Direct Pty Ltd

 

Australia

CEI Pty. Ltd.

 

Australia

CER New Zealand Limited

 

New Zealand

Cherokee Mill, LP

 

USA

Coppell Mill, LP

 

USA

Corporate Express Australia Ltd.

 

Australia

Corporate Express B.V.

 

Netherlands

Corporate Express Canada, Inc.

 

Canada

Corporate Express Document & Print Management, Inc.

 

USA

Corporate Express Employee Share Plan Company Pty. Ltd.

 

Australia

Corporate Express España SL

 

Spain

Corporate Express France Holding S.A.S.

 

France

Corporate Express France S.A.S.

 

France

Corporate Express Holding Iberia, SL

 

Spain

Corporate Express (Holdings) Ltd.

 

United Kingdom

Corporate Express (Irl) Limited

 

Ireland

Corporate Express Ltd.

 

United Kingdom

Corporate Express Luxembourg Finance S.A.R.L.

 

Luxembourg

Corporate Express Luxembourg Holding S.a.r.l.

 

Luxembourg

 

--------------------------------------------------------------------------------


 

Corporate Express Luxembourg S.A.R.L.

 

Luxembourg

Corporate Express New Zealand Limited

 

New Zealand

Corporate Express (N.I.) Ltd.

 

United Kingdom

Corporate Express Norway Holdings AS

 

Norway

Corporate Express Print Management Limited

 

New Zealand

Corporate Express Shared Service Center (Europe) BVBA

 

Belgium

Corporate Express Silver Europe BV

 

Netherlands

Corporate Express Silver Sarl

 

Luxembourg

Corporate Express SRL

 

Italy

Corporate Express Spain Holding B.V.

 

Netherlands

Corporate Express Spain Holding S.L.

 

Spain

Corporate Express Supply Chain Pty Limited

 

Australia

Corporate Express Swaps US, Inc.

 

USA

Corporate Express Sweden Holding AB

 

Sweden

Corporate Express UK Holding Limited

 

United Kingdom

Cypress Brooklyn LLC

 

USA

Cypress Brooklyn II LLC

 

USA

Educational Experience Pty Limited

 

Australia

EMO AS

 

Norway

Fareham Developments (One) Limited

 

United Kingdom

Fareham Developments (Two) Limited

 

United Kingdom

Fimaf S.A.S.

 

France

Grafimat BVBA

 

Belgium

Grieg Kalenderforlag

 

Norway

Hong Kong Staples Brands Limited

 

Hong Kong

Idasil Investimentos Imobiliarios S.A.

 

Portugal

IN Designs Global, Inc.

 

USA

Jean Paul Guisset —JPG France SAS

 

France

KNP BT 1989 Limited

 

United Kingdom

Lebanon Mill, LP

 

USA

Macchingraf SRL

 

Italy

Maquinaria Artes Graficas Hartmann SL

 

Spain

Medical Arts Press, Inc.

 

USA

Milbro, Inc.

 

USA

MondOffice s.r.l.

 

Italy

OA365 International Company Limited

 

Cayman Islands

Office Net S.A.

 

Argentina

Officenet, B2 Express - Comercio, Servicos e Representacoes Ltda.

 

Brazil

Oranda AG

 

Switzerland

 

--------------------------------------------------------------------------------


 

Oy Lindell AB

 

Finland

Peterborough, L.P.

 

Canada

Plantin BVBA

 

Belgium

Pressel AG

 

Switzerland

Pressel Kereskedelmi Kft.

 

Hungary

Pressel Post B.V.

 

Netherlands

Pressel Post b.v.b.a.

 

Belgium

Pressel Sarl

 

France

Pressel Sp.z.o.o.

 

Poland

Pressel Systems spol.s.r.o.

 

Czech Republic

Pressel Versand GmbH

 

Germany

Pressel Versand International GmbH

 

Austria

Quill Corporation

 

USA

Quill Lincolnshire, Inc.

 

USA

Reliable France SAS

 

France

Rent-a-PC SPRL i.l.

 

Belgium

Restructure (Vic) Pty. Ltd.

 

Australia

Rich Andvord Grafisk AS

 

Norway

SchoolKidz.com, Inc.

 

USA

SchoolKidz.com LLC

 

USA

SEC UK Delivery Limited

 

United Kingdom

Shanghai Staples Decoration Technology Co., Ltd.

 

China

SHI C.V.

 

Netherlands

SHN C.V.

 

Netherlands

Sistemas Kalamazoo S.L.

 

Spain

Smilemakers Canada, Inc.

 

USA

Smilemakers for Children Company

 

Canada

Smilemakers, Inc.

 

USA

SOM Hagerstown, Inc.

 

USA

Staples Acquisition B.V.

 

Netherlands

Staples Acquisition II B.V.

 

Netherlands

Staples Acquisition III B.V.

 

Netherlands

Staples (Asia) Investments Limited

 

Cayman Islands

Staples Australia Bid Company Pty Limited

 

Australia

Staples Australia Pty Limited

 

Australia

Staples Austria GmbH

 

Austria

Staples Brand Consulting (Shenzhen) Co., Ltd.

 

China

Staples Brands International Limited

 

Hong Kong

Staples Brasil Comercio de Materiais de Escritorio Ltd

 

Brazil

Staples Canada, Inc.

 

Canada

 

--------------------------------------------------------------------------------


 

Staples Canada Luxco SA

 

Luxembourg

Staples Canada Luxco II, SA

 

Luxembourg

Staples (China) Investment Co., Ltd.

 

China

Staples Commerce & Trade Company Ltd.

 

China

Staples Connecticut, Inc.

 

USA

Staples Contract & Commercial, Inc.

 

USA

Staples Cyprus Holdings Limited

 

Cyprus

Staples Cyprus Intermediary Holdings Limited

 

Cyprus

Staples Delivery Limited

 

United Kingdom

Staples Denmark ApS

 

Denmark

Staples (Deutschland) GmbH

 

Germany

Staples Deutschland GmbH & Co. KG

 

Germany

Staples Dutch Management BV

 

Netherlands

Staples Employment Services Limited

 

United Kingdom

Staples Europe B.V.

 

Netherlands

Staples Europe Holdings, G.P.

 

Bermuda

Staples Europe Import B.V.

 

Netherlands

Staples Finland Oy

 

Finland

Staples France Holding SAS

 

France

Staples Global Markets, Inc.

 

USA

Staples GP, LLC

 

USA

Staples Hong Kong Investments Limited

 

Hong Kong

Staples Hungaria Kft

 

Hungary

Staples International B.V.

 

Netherlands

Staples International Group Services B.V.

 

Netherlands

Staples International Limited

 

United Kingdom

Staples Luxco S.a.r.l.

 

Luxembourg

Staples Mail Order UK Limited

 

United Kingdom

Staples Nederland Holding B.V.

 

Netherlands

Staples Nederland BV

 

Netherlands

Staples Nordic AS

 

Norway

Staples Norway AS

 

Norway

Staples NS Holdings, LLC

 

USA

Staples of Maryland, LLC

 

USA

Staples Office Centre Grosshandels GmbH & Co.KG

 

Germany

Staples Office Centre Verwaltungs GmbH

 

Germany

Staples Participations B.V.

 

Netherlands

Staples Partner, LLC

 

USA

Staples PeiPei Office (Jiangsu) Products Co. Ltd.

 

China

Staples Polska Sp.z.o.o.

 

Poland

Staples Portugal Equipamento de Escritoria, SA

 

Portugal

 

--------------------------------------------------------------------------------


 

Staples Procurement & Management Services Private Limited

 

India

Staples Product Sourcing Group Europe, B.V.B.A.

 

Belgium

Staples Promotional Products Canada Ltd.

 

Canada

Staples Promotional Products Europe Ltd

 

UK

Staples Receivables, LLC

 

USA

Staples Retail Norway AS

 

Norway

Staples Security Corporation

 

USA

Staples Shared Service Center, LLC

 

USA

Staples Sweden AB

 

Sweden

Staples the Office Superstore East, Inc.

 

USA

Staples the Office Superstore, Limited Partnership

 

USA

Staples the Office Superstore, LLC

 

USA

Staples Transportation LLC

 

USA

Staples UK Limited

 

United Kingdom

Staples UK Retail Limited

 

United Kingdom

Staples Value, LLC

 

USA

Staples Verwaltungs GmbH

 

Germany

Teacher Direct Limited

 

New Zealand

Tetterode-Nederland B.V.

 

Netherlands

Thrive Networks, Inc.

 

USA

Union B.V., Exploitatie Maatschappij

 

Netherlands

VRG-Papier B.V.

 

Netherlands

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15(b)

 

Joint Ventures and Partnerships

 

Fingraf N.V. (Belgium)

Inforgal Agena SGPS, SA (Portugal)

Shenzhen Staples Commerce & Trade Co., Ltd. (China)

Staples Future Office Products Private Limited (India)

Staples UPS Business Services (Beijing) Co. Ltd.

UB Staples Corporation Limited (Cayman)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

Taxpayer Identification Numbers

 

Company

 

Taxpayer ID

Staples, Inc.

 

04-2896127

Staples the Office Superstore, LLC

 

04-3102589

Staples the Office Superstore East, Inc.

 

04-3176952

Staples Contract & Commercial, Inc.

 

04-3390816

Staples the Office Superstore, Limited Partnership

 

20-0672786

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Existing Indebtedness

 

$325,000,000 Senior Term Notes, interest 7.375%, due October 2012.

 

$1,500,000,000 Senior Notes, interest 9.750%, due January 2014.

 

$500,000,000 Senior Notes, interest 7.750%, due April 2011.

 

AUD 200,000,000 Facility Agreement with each of Corporate Express Australia and
Australia New Zealand Banking Group Limited, ANZ National Bank Limited,
Commonwealth Bank of Australia, National Australia Bank Limited and Westpac
Banking Corporation.

 

$80,000,000 Letter of Credit and Reimbursement Agreement between Staples, Inc.
and U.S. Bank National Association and Sumitomo Bank.

 

EUR 100,000,000 Letter of Credit Arrangement with DeutscheBank and Staples, Inc.

 

Approximately $102,000,000 in the aggregate of local lines of credit entered in
the ordinary course of business in China, India, Argentina, and Brazil.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.3

 

Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 18

 

Administrative Agent’s Office;
Certain Addresses For Notices

 

STAPLES, INC.:

500 Staples Drive

Framingham, Massachusetts 01702

Attention:  Treasurer

Telephone:  (508) 253-2537

Telecopier: (508) 305-3710

Electronic mail:  lisa.scopa@staples.com

Website Address:                                               www.staples.com

U.S. Taxpayer Identification Number: 04-2896127

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Loan Requests):

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25
Concord, CA 94520-2405

Attention: Yamila Faamausili

Telephone: (925) 675-8075

Telecopier: (888) 969-9252

Electronic Mail:  yamila.faamausili@baml.com

Account No.:3750836479

Ref:  Staples

ABA# 026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
335 Madison Avenue

Mail Code: NY1-503-04-03
New York, NY 10017

Attention: Steven Gazzillo

Telephone: (646) 556-0328

Telecopier: (212) 901-7842

Electronic Mail:  steven.gazzillo@baml.com

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AS LENDER OF SWING LINE LOANS:

 

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25
Concord, CA 94520-2405

Attention: Yamila Faamausili

Telephone: (925) 675-8075

Telecopier: (888) 969-9252

Electronic Mail:  yamila.faamausili@baml.com

Account No.:3750836479

Ref:  Staples

ABA# 026009593

 

ISSUING BANKS:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code:PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: (570) 330-4214

Telecopier: (800) 755-87543

Electronic Mail:  michael.a.grizzanti@baml.com

 

Barclays Bank PLC

200 Park Avenue

New York, NY 10166

Attention: Letters of Credit Department / Dawn Townsend

Telephone: (201) 499-2081

Telecopier: (212) 412-5011

Electronic Mail:  dawn.townsend@barcap.com

 

HSBC Bank USA, National Association

452 5th Avenue

8th Floor

New York, NY 10018

Attention: Catherine Dong

Telephone: (212) 525-2456

Telecopier: (212) 642-1816

Electronic Mail:  catherine.dong@us.hsbc.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN REQUEST

 

STAPLES, INC.
500 Staples Drive
Framingham, Massachusetts 01702

 

[                              , 20    ]

 

 

Bank of America, N.A., as Administrative Agent
2001 Clayton Road

Mail Code: CA4-702-02-25
Concord, CA 94520-2405

Attention: Yamila Faamausili

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement dated as of
November 4, 2010 (as the same may be amended, amended and restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”),
by and among Staples, Inc. (the “Borrower”), the Lenders listed on Schedule 1
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as the lender of Swing
Line Loans, and as an Issuing Bank, Barclays Capital and HSBC Bank USA, National
Association, as co-syndication agents for the Lenders and each as an Issuing
Bank, and Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-documentation agents for the Lenders. Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.

 

Pursuant to §2.2 of the Credit Agreement, we hereby request that a Loan
consisting of [a Base Rate Loan in the principal amount of
$                    , or a Eurocurrency Rate Loan in the currency of
[                            ] and in the principal amount of
                     with an Interest Period of                   ] be made on
                         , 20    .  We understand that this request is
irrevocable and binding on us and obligates us to accept the requested Loan on
such date.

 

We hereby certify that (a) the aggregate outstanding principal amount of the
Dollar Equivalent of Loans on today’s date, excluding this borrowing and any
Loans to be repaid contemporaneously with this borrowing of Loans or other Loans
made today, is $                  , the aggregate outstanding principal amount
of the Swing Line Loans on today’s date, including any Swing Line Loans to be
made today but excluding any Swing Line Loans to be repaid contemporaneously
with this borrowing of Loans or other Loans made today, is $                  ,
and the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations on today’s date is $                  , (b) the aggregate
outstanding principal amount of the Dollar

 

--------------------------------------------------------------------------------


 

Equivalent of Loans denominated in Alternative Currencies on today’s date,
excluding this borrowing and any such Loans to be repaid contemporaneously with
this borrowing of Loans or other Loans made today, is $                  , and
the sum of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
with respect to Letters of Credit denominated in Alternative Currencies on
today’s date is $                  , (c) we will use the proceeds of the
requested Loan in accordance with the provisions of the Credit Agreement,
(d) each of the representations and warranties contained in the Credit Agreement
or in any document or instrument delivered pursuant to or in connection with the
Credit Agreement was true as of the date as of which it was made and is true at
and as of the date hereof (except to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties related expressly to an earlier date[, and excluding the
representation and warranty contained in §5.5 of the Credit Agreement](1)) and
(e) no Default or Event of Default has occurred and is continuing.

 

 

Very truly yours,

 

 

 

 

 

STAPLES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  The bracketed language in clause (d) shall be excluded if the Senior Debt
Rating is lower than the Senior Debt Rating Threshold as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

This GUARANTY, dated as of November 4, 2010 (this “Guaranty”), by STAPLES THE
OFFICE SUPERSTORE, LLC, a Delaware limited liability company, STAPLES THE OFFICE
SUPERSTORE EAST, INC., a Delaware corporation, STAPLES CONTRACT & COMMERCIAL,
INC., a Delaware corporation, and STAPLES THE OFFICE SUPERSTORE, LIMITED
PARTNERSHIP, a Massachusetts limited partnership, and any other Person (as
defined in the Credit Agreement, as defined below) that may become a Guarantor
hereunder pursuant to a duly executed Joinder Agreement (as defined in the
Credit Agreement) (collectively, the “Guarantors”), is in favor of (i) Bank of
America, N.A. (“Bank of America”), as administrative agent (in such capacity,
the “Administrative Agent”) for itself and the other lending institutions
(collectively, the “Lenders”) which are or may become parties to that certain
Credit Agreement (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), dated as of
even date herewith by and among Staples, Inc. (the “Company”), the Lenders, the
Administrative Agent, Bank of America as the lender of Swing Line Loans and as
an Issuing Bank, Barclays Capital and HSBC Bank USA, National Association, as
co-syndication agents for the Lenders and each as an Issuing Bank, and Wells
Fargo Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents for the Lenders, and (ii) each of the Lenders.

 

WHEREAS, the Company and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

 

WHEREAS, each of the Guarantors expects to receive substantial direct and
indirect benefits from the extensions of credit to the Company by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Lenders’ willingness to make any
loans or otherwise extend credit to the Company under the Credit Agreement that
the Guarantors execute and deliver to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, a guaranty substantially in the
form hereof; and

 

WHEREAS, the Guarantors wish to guaranty the Company’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:

 

§1.          Definitions.  The term “Obligations” and all other capitalized
terms used herein without definition shall have the respective meanings provided
therefor in the Credit Agreement.

 

§2.          Guaranty of Payment and Performance.  Each of the Guarantors hereby
jointly and severally guarantees to the Lenders and the Administrative Agent the
full and punctual

 

--------------------------------------------------------------------------------


 

payment when due (whether at stated maturity, by required pre-payment, by
acceleration or otherwise), as well as the performance, of all of the
Obligations including all such which would become due but for the operation of
the automatic stay pursuant to §362(a) of the Federal Bankruptcy Code and the
operation of §§502(b) and 506(b) of the Federal Bankruptcy Code.  This Guaranty
is an absolute, unconditional and continuing guaranty of the full and punctual
payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Administrative Agent or any Lender first attempt to collect any of the
Obligations from the Company or resort to any collateral security or other means
of obtaining payment.  Should the Company default in the payment or performance
of any of the Obligations, the obligations of each of the Guarantors hereunder
with respect to such Obligations in default shall, upon demand by the
Administrative Agent, become immediately due and payable to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, without
demand or notice of any nature, all of which are expressly waived by each of the
Guarantors.  Payments by any Guarantor hereunder may be required by the
Administrative Agent on any number of occasions.  All payments by the Guarantors
hereunder shall be made to the Administrative Agent, in the manner and at the
place of payment specified therefor in the Credit Agreement, for the account of
the Lenders and the Administrative Agent. Anything contained herein to the
contrary notwithstanding, the obligations of the Guarantors hereunder at any
time shall be limited to an aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law.

 

§3.          Guarantors’ Agreement to Pay Enforcement Costs.  Each of the
Guarantors further agrees, as the principal obligor and not as a guarantor only,
to pay to the Administrative Agent, on demand, all costs and expenses (including
court costs and legal expenses) incurred or expended by the Administrative Agent
or any Lender in connection with the Obligations, this Guaranty and the
enforcement thereof, together with interest on amounts recoverable under this §3
from the time when such amounts become due until payment, whether before or
after judgment, at the rate of interest for overdue principal set forth in the
Credit Agreement, provided that if such interest exceeds the maximum amount
permitted to be paid under applicable law, then such interest shall be reduced
to such maximum permitted amount.

 

§4.          Waivers by Guarantors; Lender’s Freedom to Act.  The Guarantors
agree that the Obligations will be paid and performed strictly in accordance
with their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  Each of
the Guarantors waives promptness, diligence, presentment, demand, protest,
notice of acceptance, notice of any Obligations incurred and all other notices
of any kind, all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshalling of assets of the Company or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally.  Without limiting the generality of the
foregoing, each of the Guarantors agrees to the provisions of any instrument
evidencing, securing or otherwise executed in connection with any Obligation and
agrees that the obligations of such Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce

 

2

--------------------------------------------------------------------------------


 

any right or remedy against the Company or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations; (ii) any
extensions, compromise, refinancing, consolidation or renewals of any
Obligation; (iii) any change in the time, place or manner of payment of any of
the Obligations or any rescissions, waivers, compromise, refinancing,
consolidation or other amendments or modifications of any of the terms or
provisions of the Credit Agreement, the Notes, the other Loan Documents or any
other agreement evidencing, securing or otherwise executed in connection with
any of the Obligations; (iv) the addition, substitution or release of any entity
or other person primarily or secondarily liable for any Obligation; (v) the
adequacy of any rights which the Administrative Agent or any Lender may have
against any collateral security or other means of obtaining repayment of any of
the Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Administrative Agent or any Lender might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of such Guarantor, all of which may
be done without notice to such Guarantor.  To the fullest extent permitted by
law, each of the Guarantors hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Administrative Agent or any Lender from
bringing any action, including any claim for a deficiency, or exercising any
other right or remedy (including any right of set-off), against such Guarantor
before or after the Administrative Agent’s or such Lender’s commencement or
completion of any foreclosure action, whether judicially, by exercise of power
of sale or otherwise, or (B) any other law which in any other way would
otherwise require any election of remedies by the Administrative Agent or any
Lender.

 

§5.          Unenforceability of Obligations Against Company.  If for any reason
the Company has no legal existence or is under no legal obligation to discharge
any of the Obligations, or if any of the Obligations have become irrecoverable
from the Company by reason of the Company’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each of the Guarantors to the same
extent as if such Guarantor at all times had been the principal obligor on all
such Obligations.  In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the commencement of any case or other
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.

 

§6.          Subrogation; Subordination.

 

§6.1        Waiver of Rights Against Company.  Until the final payment and
performance in full of all of the Obligations, the Guarantors shall not exercise
and hereby waive any rights against the Company arising as a result of payment
by the Guarantors hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any such claim in competition with
the Administrative Agent or any Lender in respect of any payment hereunder in
any bankruptcy, insolvency or

 

3

--------------------------------------------------------------------------------


 

reorganization case or proceedings of any nature; the Guarantors will not claim
any setoff, recoupment or counterclaim against the Company in respect of any
liability of the Guarantors to the Company (with respect to such claim); and the
Guarantors waive any benefit of and any right to participate in any collateral
security which may be held by the Administrative Agent or any Lender. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and the Administrative Agent, on account of the
Obligations without affecting in any manner the liability of the Guarantors
under the other provisions of this Guaranty.

 

§6.2        Subordination.  The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to the Guarantors is hereby subordinated to the prior payment in
full of all of the Obligations.  Each of the Guarantors agrees that, after the
occurrence of any Event of Default, such Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of the Company to such
Guarantor until all of the Obligations shall have been indefeasibly paid in
full.  If, notwithstanding the foregoing sentence, the Guarantors shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still outstanding, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Lenders and the Administrative
Agent and be paid over to the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, on account of the Obligations without
affecting in any manner the liability of the Guarantors under the other
provisions of this Guaranty.

 

§6.3        Provisions Supplemental.  The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Lenders
and the Administrative Agent under any separate subordination agreement which
the Administrative Agent may at any time and from time to time enter into with
the Guarantors for the benefit of the Lenders and the Administrative Agent.

 

§7.          Setoff.  Regardless of the adequacy of any collateral, during the
continuance of any Event of Default, any deposits or other sums credited by or
due from the Administrative Agent, any of the Lenders or any of the Subsidiaries
of the holding company owning the Administrative Agent or any Lender to any
Guarantor, may be applied to or set off by the Administrative Agent, such Lender
or such Subsidiary of the holding company owning the Administrative Agent or
such Lender against the obligations of such Guarantor under this Guaranty,
whether or not the Administrative Agent or such Lender shall have made any
demand under this Guaranty.

 

§8.          Contribution.  To the extent any of the Guarantors makes a payment
hereunder in excess of the aggregate amount of the benefit received by such
Guarantor in respect of the extensions of credit under the Credit Agreement (the
“Benefit Amount”), then such Guarantor, after the payment in full in cash of all
of the Obligations shall be entitled to recover from each other Guarantor such
excess payment, pro rata in accordance with the ratio of the Benefit Amount
received by such other Guarantor to the total Benefit Amounts received by each
of the Guarantors, and the right to such recovery shall be deemed to be an asset
and property of such

 

4

--------------------------------------------------------------------------------


 

Guarantor so funding; provided that all such rights to recovery shall be
subordinate and junior in right of payment to the final and indefeasible
repayment in full in cash of all of the Obligations.

 

§9.          Further Assurances.  Each of the Guarantors agrees that it will
from time to time, at the request of the Administrative Agent, do all such
things and execute all such documents as the Administrative Agent may consider
necessary or desirable to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Lenders and the Administrative Agent
hereunder.  Each of the Guarantors acknowledges and confirms that such Guarantor
itself has established its own adequate means of obtaining from the Company on a
continuing basis all information desired by such Guarantor concerning the
financial condition of the Company and that such Guarantor will look to the
Company and not to the Administrative Agent or any Lender in order for such
Guarantor to keep adequately informed of changes in the Company’s financial
condition.

 

§10.        Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the earlier of (a) the payment and performance in full of
the Obligations and the termination of all credit commitments of the
Administrative Agent, the Issuing Lenders, and the Lenders in respect thereof
(including all outstanding Letters of Credit) or (b) with respect to one or more
particular Guarantors or to all of the Guarantors, such Guarantor or Guarantors
are released from their obligations hereunder in accordance with, and subject to
the terms of, §4.14 of the Credit Agreement.  This Guaranty shall continue to be
effective or be reinstated notwithstanding any termination under clause (a) of
the preceding sentence if at any time any payment made or value received with
respect to any Obligation is rescinded or must otherwise be returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of the Company, or otherwise, all as though such payment had not
been made or value received.

 

§11.        Successors and Assigns.  This Guaranty shall be binding upon each of
the Guarantors, its successors and assigns, and shall inure to the benefit of
the Administrative Agent and the Lenders and their respective successors,
transferees and assigns.  Without limiting the generality of the foregoing
sentence, each Lender may assign or otherwise transfer the Credit Agreement, its
Notes, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other Person, and such
other Person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to such Lender herein, all in accordance with
§17 of the Credit Agreement.  The Guarantors may not assign any of their
obligations hereunder.

 

§12.        Amendments and Waivers.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantors therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent and, subject to §13.10 of the Credit Agreement, with the consent of all of
the Lenders.  No failure on the part of the Administrative Agent or any Lender
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

5

--------------------------------------------------------------------------------


 

§13.        Notices.  All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of notice sent by telegraph,
telecopy, facsimile or telex, when transmitted, answer back received, addressed
as follows:  if to the Guarantors, at the address set forth beneath their
respective signatures hereto, and if to the Administrative Agent, at the address
for notices to the Administrative Agent set forth in §18 of the Credit
Agreement, or at such address as either party may designate in writing to the
other.

 

§14.        Governing Law; Consent to Jurisdiction.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAWS).  Each of the
Guarantors agrees that any suit for the enforcement of this Guaranty may be
brought in the courts of the State of New York or any federal court sitting
therein and consents to the nonexclusive jurisdiction of such court and to
service of process in any such suit being made upon such Guarantor by mail at
the address specified by reference in §13 hereof. Each of the Guarantors hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit was brought in an inconvenient court.

 

§15.        Waiver of Jury Trial.  Each of the GUARANTORS, AND THE LENDERS AND
THE ADMINISTRATIVE AGENT, BY THEIR ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THE PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS.  Except as prohibited by
law, each of the Guarantors hereby waives any right which it may have to claim
or recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages.  Each of the Guarantors (a) certifies that neither
the Administrative Agent or any Lender nor any representative, agent or attorney
of the Administrative Agent or any Lender has represented, expressly or
otherwise, that the Administrative Agent or any Lender would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that,
in entering into the Credit Agreement and the other Loan Documents to which the
Administrative Agent or any Lender is a party, the Administrative Agent and the
Lenders are relying upon, among other things, the waivers and certifications
contained in this §15.

 

§16.        Miscellaneous.  This Guaranty constitutes the entire agreement of
each of the Guarantors with respect to the matters set forth herein.  The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions. 
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions.  The meanings of all defined terms used in this
Guaranty shall be equally applicable to the singular and plural forms of the
terms defined.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be
executed and delivered as of the date first above written.

 

 

STAPLES THE OFFICE SUPERSTORE, LLC

 

STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

STAPLES CONTRACT & COMMERCIAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

Facsimile: 508-253-5485

 

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE, LIMITED PARTNERSHIP

 

 

 

 

By its general partner, Staples, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

Facsimile: 508-253-5485

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

COMPLIANCE CERTIFICATE

 

[Date]

 

To the Lenders Party to the
Credit Agreement Referred to Below
c/o Bank of America, N.A, as Administrative Agent
Agency Management
335 Madison Avenue

Mail Code: NY1-503-04-03
New York, NY 10017

Attention: Steven Gazzillo

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 4, 2010 (as the
same may be amended, amended and restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”), by and among
Staples, Inc. (the “Borrower”), the Lenders listed on Schedule 1 thereto (the
“Lenders”), Bank of America, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), as the lender of Swing Line Loans,
and as an Issuing Bank, Barclays Capital and HSBC Bank USA, National
Association, as co-syndication agents for the Lenders and each as an Issuing
Bank, and Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-documentation agents for the Lenders.  Capitalized terms used herein
without definition and which are defined in the Credit Agreement shall have the
respective meanings assigned to such terms in the Credit Agreement.

 

Pursuant to [§6.4(a)] [§6.4(b)] of the Credit Agreement, the chief financial
officer or treasurer of the Borrower, on behalf of the Borrower, hereby
certifies to each of you as follows: (a) to the best of the undersigned’s
knowledge, the financial statements delivered herewith fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries and were prepared in accordance with GAAP applied on a basis
consistent with prior periods (except, in the case of quarterly statements, for
provisions for footnotes and subject to year end adjustments and, in all cases,
except as disclosed therein); (b) to the best of the undersigned’s knowledge,
the information furnished in the calculations attached hereto was true and
correct as of the last day of the fiscal [year] [quarter] next preceding the
date of this certificate; and (c) to the best of the undersigned’s knowledge, as
of the date of this certificate, there exists no Default or Event of Default.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.

 

 

STAPLES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE WORKSHEET

 

Financial Covenants

 

For the period ended                 , 20  

 

I.

Section 8.1 - Fixed Charge Coverage Ratio (reported quarterly)

 

 

 

 

 

For the period of four consecutive fiscal quarters then ended (the “Measurement
Period”):

 

 

 

A.              Consolidated EBIT:

$                    

 

 

 

 

B.               Rental Expense:
Obligations under store rental agreements or leases of real property (excluding
Capitalized Leases and Synthetic Leases):

 


$                    

 

 

 

 

C.               Sum of A plus B:

$                    

 

 

 

 

D.               Consolidated Total Interest Expense:

$                    

 

 

 

 

E.               Rental Expense (from B)

$                    

 

 

 

 

F.               Sum of D plus E:

$                    

 

 

 

 

G.               Ratio of C to F:

                 :1

 

 

 

 

H.               Minimum required ratio for Measurement Period:

   1.50 : 1

 

--------------------------------------------------------------------------------


 

II.

Section 8.2 — Adjusted Funded Debt to Total Capitalization Ratio (reported
quarterly)

 

 

 

A.              Consolidated Adjusted Funded Debt:

 

 

 

 

 

1.             Consolidated Total Funded Debt:

 

 

 

 

 

(a)              Indebtedness relating to the borrowing of money or obtaining of
credit:

$                      

 

 

 

 

(b)              Deferred purchase price of assets:

$                      

 

 

 

 

(c)              Obligations under Synthetic Leases and Capitalized Leases:

$                      

 

 

 

 

(d)              Permitted Securitization Transactions:

$                      

 

 

 

 

(e)              Guarantees of the above type of Indebtedness (a-d):

$                      

 

 

 

 

(f)               Sum of (1)(a) plus (1)(b) plus (1)(c) plus (1)(d) plus (1)(e):

$                      

 

 

 

 

2.             Rental Expense for period of 12 consecutive months then ended

$                      

 

 

 

 

3.             A(2) multiplied by eight (8)

$                      

 

 

 

 

4.             Sum of A(1)(f) plus A(3)

$                      

 

 

 

 

B.               Stockholders’ Equity:

$                      

 

 

 

 

C.               Ratio of A(4) to A(4) plus B:

               :1

 

 

 

 

D.               Maximum required ratio:

   0.75 : 1

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

2.

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

 

Borrower: Staples, Inc.

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

 

5.          Credit Agreement:

 

The Credit Agreement, dated as of November 4, 2010, by and among the Borrower,
the Lenders listed on Schedule 1 thereto (the “Lenders”), the Administrative
Agent, Bank of America, N.A. as the lender of Swing Line Loans and as an Issuing
Bank, Barclays Capital and HSBC Bank USA, National Association, as
co-syndication agents for the Lenders and each as an Issuing Bank, and Wells
Fargo Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents for the Lenders

 

 

 

6.          Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders*

 

Amount of Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

$

 

$

 

%

$

 

$

 

%

$

 

$

 

%

 

[7.          Trade Date:

 

](3)

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent[,
lender of the Swing Line Loans and an Issuing Bank]

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented

 

 

 

BARCLAYS BANK PLC, as an Issuing Bank

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as an Issuing Bank

 

 

 

 

 

By:

 

 

Title:](4)

 

 

 

 

 

 

 

Staples, Inc.

 

 

 

 

By:

 

 

 

Title:](5)

 

 

--------------------------------------------------------------------------------

(4)  Include if Issuing Banks’ consent is required under Credit Agreement.

(5) Include if Borrower’s consent is required under Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Credit Agreement dated as of November 4, 2010, among Staples, Inc., the
Lenders parties thereto, Bank of America, N.A., as Administrative Agent, and the
other agents parties thereto

 

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of to be an assignee under §17.2(c), (e) and (f) of
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
§§5.4 and 6.4 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance and to purchase the Assigned Interest,
(vi) it has, independently and without reliance on the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and

 

--------------------------------------------------------------------------------


 

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York (excluding the laws applicable to
conflicts or choice of laws).

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SWING LINE LOAN REQUEST

 

STAPLES, INC.
500 Staples Drive
Framingham, Massachusetts 01702

 

 

[                         , 20    ]

 

Bank of America, as Administrative Agent
2001 Clayton Road

Mail Code: CA4-702-02-25
Concord, CA 94520-2405

Attention: Yamila Faamausili

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement dated as of
November 4, 2010 (as the same may be amended, amended and restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”),
by and among Staples, Inc. (the “Company”), the Lenders listed on Schedule 1
thereto (the “Lenders”), Bank of America, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as the lender of Swing
Line Loans, and as an Issuing Bank, Barclays Capital and HSBC Bank USA, National
Association, as co-syndication agents for the Lenders and each as an Issuing
Bank, and Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-documentation agents for the Lenders.  Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.

 

Pursuant to §2.10.2 of the Credit Agreement, we hereby request that a Swing Line
Loan in the principal amount of $                    , be made on [Drawdown
Date].  The Swing Line Loan Maturity Date relating to such Swing Line Loan shall
be [          ].  We understand that this request is irrevocable and binding on
us and obligates us to accept the requested Swing Line Loan on such date.

 

We hereby certify that (a) the Dollar Equivalent of the aggregate outstanding
principal amount of the Loans on today’s date, including amounts to be borrowed
today but excluding any Loans to be repaid contemporaneously with this borrowing
of Swing Line Loans or other Loans made today, is $                  , the
aggregate outstanding principal amount of the Swing Line Loans as of today’s
date, including this borrowing but excluding any Swing Line Loans to be repaid
contemporaneously with this borrowing of Swing Line Loans or other Loans made
today, is $                  , and the sum of the Maximum Drawing Amount and all
Unpaid Reimbursement

 

--------------------------------------------------------------------------------


 

Obligation on today’s date is $                , (b) we will use the proceeds of
the requested Swing Line Loan in accordance with the provisions of the Credit
Agreement, (c) each of the representations and warranties contained in the
Credit Agreement or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true as of the date as of which it was
made and is true at and as of the date hereof (except to the extent of changes
resulting from transactions contemplated or permitted by the Credit Agreement
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties related expressly to an earlier date[, and
excluding the representation and warranty contained in §5.5 of the Credit
Agreement](1)) and (d) no Default or Event of Default has occurred and is
continuing.

 

 

Very truly yours,

 

 

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  The bracketed language in clause (c) shall be excluded if the Senior Debt
Rating is lower than the Senior Debt Rating Threshold as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

JOINDER AGREEMENT AND AFFIRMATION

 

This Joinder Agreement and Affirmation (this “Joinder Agreement”) dated as of
                                       , 20     is executed and delivered by
[                                    ] (the “New Guarantor”), pursuant to §§4.14
and 6.13 of the Credit Agreement dated as of November 4, 2010 (as the same may
be amended, amended and restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), by and among Staples, Inc.
(the “Borrower”), the Lenders listed on Schedule 1 thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as the lender of Swing Line Loans, and as an Issuing
Bank, Barclays Capital and HSBC Bank USA, National Association, as
co-syndication agents for the Lenders and each as an Issuing Bank, and Wells
Fargo Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such in the Credit
Agreement.

 

WHEREAS, the New Guarantor wishes to guaranty the Borrower’s payments and
performance of the Obligations and to become party to the Guaranty dated as of
November 4, 2010 (the “Guaranty”) by Staples the Office Superstore, LLC, Staples
The Office Superstore East, Inc., Staples Contract & Commercial, Inc. and
Staples the Office Superstore, Limited Partnership (collectively, the
“Guarantors”) in favor of the Administrative Agent and the Lenders;

 

NOW THEREFORE, the New Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:

 

§1.           Joinder to Guaranty.  The New Guarantor hereby guarantees the full
and punctual payment when due (whether at stated maturity, by required
prepayment, by acceleration or otherwise), as well as the performance, of all of
the Obligations (subject to the limitations contained in the Guaranty) and, by
executing and delivering this Joinder Agreement, does hereby join and become a
party to the Guaranty as a “Guarantor” (as defined in the Guaranty) thereunder,
assuming all of the obligations and liabilities of a “Guarantor” (as defined in
the Guaranty) thereunder, including without limitation, guaranteeing all
Obligations arising or incurred after the Closing Date.  The New Guarantor
hereby agrees to comply with, and be bound by, all of the terms and conditions
of the Guaranty in all respects as an original “Guarantor” (as defined in the
Guaranty) thereunder, as if such New Guarantor were an original signatory
thereto.

 

§2.           Conditions to Effectiveness.  Upon satisfaction of the following
conditions, this Joinder Agreement shall be deemed effective as of the date
hereof (the “Effective Date”):

 

(a)           Joinder Agreement.  The Administrative Agent shall have received
this Joinder Agreement duly executed by the New Guarantor and this Joinder
Agreement shall be in full force and effect.

 

--------------------------------------------------------------------------------


 

(b)           Officer’s Certificate for New Guarantor.  The Administrative Agent
shall have received a certificate of an authorized officer of the New Guarantor,
dated as of the date hereof, certifying as to (i) its [Certificate of
Partnership/Certificate of Formation /Certificate of Incorporation] certified as
of a recent date by the Secretary of State of the state of its organization,
including all amendments thereto, (ii) a true and correct copy of its
[Partnership Agreement/Operating Agreement/By Laws], including all amendments
thereto, (iii) the corporate actions taken by the New Guarantor or on its behalf
authorizing the execution, delivery, and performance of this Joinder Agreement
and all related documents, and (iv) the names, titles, incumbency, and specimen
signatures of the officers of the New Guarantor authorized to sign this Joinder
Agreement and all related documents on behalf of the New Guarantor, in form and
substance satisfactory to the Administrative Agent.

 

(c)           Good Standing Certificate.  The Administrative Agent shall have
received a certificate as to the legal existence and good standing of the New
Guarantor from the Secretary of State of the state of its organization and, to
the extent different, a certificate of good standing from the Secretary of State
of the state where its chief headquarters are located, in each case dated as of
a recent date.

 

(d)           Legal Opinion.  The Administrative Agent shall have received an
opinion from counsel to the New Guarantor as to the due authorization and
enforceability of this Joinder Agreement, the due organization, legal existence
and good standing of the New Guarantor in its state of its organization, in form
and substance satisfactory to the Administrative Agent.

 

§3.           Schedule 2 to the Credit Agreement.  Pursuant to §4.14 of the
Credit Agreement, Schedule 2 to the Credit Agreement shall be replaced as of the
Effective Date by Schedule 2 attached hereto.

 

§4.           Representations and Warranties.  The New Guarantor represents and
warrants to the Administrative Agent and the Lenders that it has the requisite
authority to execute and deliver this Joinder Agreement and to perform all of
the obligations hereunder and of a Guarantor under the Guaranty and the Credit
Agreement, and the New Guarantor hereby makes, as to itself, all of the
representations and warranties made in the Guaranty and the Credit Agreement by
any Guarantor.

 

§5.           Governing Law.  This Joinder Agreement shall be governed by and
construed in accordance with the laws of the State of New York (excluding the
laws applicable to conflicts or choice of laws).

 

§6.           Miscellaneous.  This Joinder Agreement shall be binding upon the
undersigned and its successors and assigns and shall inure to the benefit of the
Lenders, the Administrative Agent and their respective successors and assigns. 
This Joinder Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
a sealed instrument as of the date first set forth above.

 

 

[NEW GUARANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2

 

--------------------------------------------------------------------------------